Name: Directive 2000/14/EC of the European Parliament and of the Council of 8 May 2000 on the approximation of the laws of the Member States relating to the noise emission in the environment by equipment for use outdoors
 Type: Directive
 Subject Matter: environmental policy;  mechanical engineering;  deterioration of the environment;  technology and technical regulations;  European Union law
 Date Published: 2000-07-03

 Avis juridique important|32000L0014Directive 2000/14/EC of the European Parliament and of the Council of 8 May 2000 on the approximation of the laws of the Member States relating to the noise emission in the environment by equipment for use outdoors Official Journal L 162 , 03/07/2000 P. 0001 - 0078Directive 2000/14/EC of the European Parliament and of the Councilof 8 May 2000on the approximation of the laws of the Member States relating to the noise emission in the environment by equipment for use outdoorsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Within the framework of the internal market, requirements for the noise emission by equipment for use outdoors have to be harmonised in order to prevent obstacles to the free movement of such equipment. Reducing permissible noise levels for such equipment will protect the health and well-being of citizens as well as protect the environment. The public should also be provided with information on the noise emitted by such equipment.(2) Community legislation concerning noise emission by equipment for use outdoors has consisted to date of the following nine directives covering some types of construction machinery and lawnmowers: Council Directive 79/113/EEC of 19 December 1978 on the approximation of the laws of the Members States relating to the determination of the noise emission of construction plant and equipment(4), Council Directive 84/532/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for construction plant and equipment(5), Council Directive 84/533/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power lever of compressors(6), Council Directive 84/534/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of tower cranes(7), Council Directive 84/535/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators(8), Council Directive 84/536/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of power generators(9), Council Directive 84/537/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks(10), Council Directive 84/538/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of lawnmowers(11) and Council Directive 86/662/EEC of 22 December 1986 on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator-loaders(12), hereinafter referred to as "existing Directives"; these Directives lay down the requirements with regard to permissible noise levels, noise test codes, marking and conformity assessment procedures for each type of equipment separately. A simplification of this legislation and the creation of a framework for the reduction of noise emission by equipment for use outdoors is appropriate.(3) This Directive is based on the principles and concepts set out in the Council Resolution of 7 May 1985 on a new approach to technical harmonisation and standards(13). The aforementioned principles have been further developed in the Council Decision 93/465/EEC of 22 July 1993 concerning the modules for the various phases of the conformity assessment procedure and the rules for the affixing and use of the CE conformity marking, which are intended to be used in the technical harmonisation directives(14).(4) The Fifth Environmental Action Programme attached to the resolution of 1 February 1993(15) identifies noise as one of the most pressing environmental problems in urban areas and the need to take action with regard to various noise sources.(5) In its Green Paper "Future Noise Policy", the Commission addressed noise in the environment as one of the main local environmental problems in Europe, and announced its intention to propose a framework directive to control noise emission by equipment for use outdoors.(6) Member States should ensure that equipment covered by this Directive complies with the requirements thereof when placed on the market or put into service in the Member States. Requirements protecting workers by regulating the use of outdoor equipment are not affected by this Directive.(7) Member States should not prohibit, restrict or impede the placing on the market or putting into service in their territory of equipment which complies with the requirements of this Directive, bears the CE marking and the indication of the guaranteed sound power level and is accompanied by an EC declaration of conformity.(8) The manufacturer or his authorised representative established in the Community should be responsible for ensuring that the equipment is in conformity with the provisions of this Directive and of any other directives that apply to it. The manufacturer or his authorised representative established in the Community should affix the CE marking and the indication of the guaranteed sound power level to the equipment and ensure that the equipment is accompanied by an EC declaration of conformity in order to certify thereby that the equipment is in conformity with the provisions of this Directive and any other pertinent directives.(9) Member States, if necessary in cooperation with other Member States, should take all appropriate measures to ensure that non-complying equipment will comply in future or is withdrawn from the market. A sound implementation and application of this Directive is indispensable to meet the objectives of this Directive. A closer cooperation in the market surveillance by means of a continuous exchange of information is necessary. Therefore a Committee should be established.(10) Marking of equipment for use outdoors with its guaranteed sound power level is essential in order to enable consumers and users to make an informed choice of equipment and as a basis for regulation on use or economic instruments to be adopted at the local or national level. This marking must be clear and unambiguous. The indicated values should be guaranteed by the manufacturer. It is appropriate that the indication of the noise emission in the form of the guaranteed sound power level should accompany the CE marking. A unified, fixed procedure to assess noise emission values is an indispensable condition for reliable marking.(11) Existing directives concerning compressors, tower cranes, welding and power generators, and concrete-breakers and picks require the Commission to submit proposals to reduce the permissible noise levels. Noise reduction technology for some other equipment for use outdoors (e.g. graders, loader-type landfill compactors, dumpers, combustion-engine driven counterbalanced lift trucks, mobile cranes, builders' hoists, construction winches, compaction machines, paver-finishers and hydraulic power packs) is available but not generally used. Surveys show that the noise emission values of equipment for use outdoors of the same power currently on the market can differ by more than 10 dB. It is appropriate to reduce noise emissions by equipment subject to noise limits down to the level of the better performers on the market today in two stages, in order to allow manufacturers who do not already comply with the requirements sufficient time to adapt their equipment to the more demanding limit values.(12) Different conformity assessment procedures may be considered appropriate for different categories of equipment. Decision 93/465/EEC offers different modules for use in conformity assessment procedures. For equipment subject to permissible sound power levels, a procedure consisting of an involvement of a notified body for checking the conformity with the provisions of this Directive in the design and the production phase is considered to be appropriate. Self certification is considered appropriate for equipment subject to noise marking only. Monitoring is indispensable.(13) The technical and administrative standards of notified bodies throughout the Community should be the same. This can only be achieved by setting minimum criteria they have to meet.(14) The collection of noise data is considered to be indispensable as a basis for informed consumer choice and for the Member States' and the Commission's further assessment of new technological development and the need for further legislative action. These noise data can be collected by simply sending a copy of the EC declaration of conformity to the Member State and the Commission.(15) In order to protect citizens against unreasonably high noise exposure, Member States should be able to restrict, in accordance with the provisions of the Treaty, the use of equipment in the environment.(16) The technical provisions concerning the measurement methods must be supplemented and adapted as necessary to technical progress and the progress in European standardisation. The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(16).(17) It is important to have lower noise emission limits for lawnmowers and lawn trimmers/lawn edge trimmers which have remained unchanged since the adoption of Directive 84/538/EEC. To give guidance to industry, indicative figures for lower limits should be introduced for stage II. The Commission should submit a report to the European Parliament and the Council on whether and to what extent technical progress allows a reduction of limit values for lawnmowers and lawn trimmers/lawn edge trimmers, and, if appropriate, submit a proposal to amend this Directive.(18) This Directive replaces the existing directives; the existing directives must be repealed when the requirements of this Directive come into force. Transitional periods are necessary to allow a smooth transition from the existing directives to this Directive,HAS ADOPTED THIS DIRECTIVE:Article 1ObjectivesThe aim of this Directive is to harmonise the laws of the Member States relating to noise emission standards, conformity assessment procedures, marking, technical documentation and collection of data concerning the noise emission in the environment of equipment for use outdoors. It will contribute to the smooth functioning of the internal market, while protecting human health and well-being.Article 2Scope1. This Directive applies to equipment for use outdoors listed in Articles 12 and 13 and defined in Annex I. This Directive only covers equipment that is placed on the market or put into service as an entire unit suitable for the intended use. Non-powered attachments that are separately placed on the market or put into service shall be excluded, except for hand-held concrete-breakers and picks and for hydraulic hammers.2. The following shall be excluded from the scope of this Directive:- all equipment primarily intended for the transport of goods or persons by road or rail or by air or on waterways,- equipment specially designed and constructed for military and police purposes and for emergency services.Article 3DefinitionsFor the purpose of this Directive the following definitions shall apply:(a) "equipment for use outdoors" means all machinery defined in Article 1(2) of Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery(17) which is either self-propelled or can be moved and which, irrespective of the driving element(s), is intended to be used, according to its type, in the open air and which contributes to environmental noise exposure. The use of equipment in an ambience where the transmission of sound is not or not significantly affected (for instance under tents, under roofs for protection against rain or in the shell of houses) is regarded as use in the open air. It also means non-powered equipment for industrial or environmental applications which is intended, according to its type, to be used outdoors and which contributes to environmental noise exposure. All these types of equipment are hereinafter referred to as "equipment";(b) "conformity assessment procedures" means the procedures laid down in Annexes V to VIII, based on Decision 93/465/EEC;(c) "marking" means the visibly, legibly and indelibly affixing on the equipment of the CE marking defined in Decision 93/465/EEC accompanied by the indication of the guaranteed sound power level;(d) "sound power level LWA" means the A-weighted sound power in dB in relation to 1 pW as defined in EN ISO 3744:1995 and EN ISO 3746:1995;(e) "measured sound power level" means a sound power level as determined from measurements as laid down in Annex III; measured values may be determined either from a single machine representative for the type of equipment or from the average of a number of machines;(f) "guaranteed sound power level" means a sound power level determined in accordance with the requirements laid down in Annex III which includes the uncertainties due to production variation and measurement procedures and where the manufacturer, or his authorised representative established in the Community, confirms that according to the technical instruments applied and referred to in the technical documentation it is not exceeded.Article 4Placing on the market1. Equipment referred to in Article 2(1) shall not be placed on the market or put into service until the manufacturer, or his authorised representative established in the Community, ensures that:- the equipment satisfies the requirements concerning the noise emission in the environment of this Directive,- the conformity assessment procedures referred to in Article 14 have been completed,- the equipment bears CE marking and the indication of the guaranteed sound power level and is accompanied by an EC declaration of conformity.2. Where neither the manufacturer nor his authorised representative is established in the Community, the obligations of this Directive shall apply to any person placing the equipment on the market or putting it into service in the Community.Article 5Market surveillance1. Member States shall take appropriate measures to ensure that equipment referred to in Article 2(1) may be placed on the market or put into service only if it conforms to the provisions of this Directive, bears the CE marking and the indication of the guaranteed sound power level and is accompanied by an EC declaration of conformity.2. The competent authorities of the Member States shall assist each other in fulfilment of their obligations to carry out market surveillance.Article 6Free movement1. Member States shall not prohibit, restrict or impede the placing on the market or putting into service in their territory of equipment referred to in Article 2(1) which complies with the provisions of this Directive, bears the CE marking and the indication of the guaranteed sound power level and is accompanied by an EC declaration of conformity.2. At trade fairs, exhibitions, demonstrations, and similar events, Member States shall not prevent the showing of equipment referred to in Article 2(1) which does not conform to the provisions of this Directive, provided that a visible sign clearly indicates that such equipment does not conform and that it is not placed on the market or put into service until it has been brought into conformity by the manufacturer or his authorised representative established in the Community. During demonstrations adequate safety measures shall be taken to ensure the protection of persons.Article 7Presumption of conformityMember States shall presume that equipment referred to in Article 2(1) bearing the CE marking and the indication of the guaranteed sound power level and which is accompanied by the EC declaration of conformity conforms to all the provisions of this Directive.Article 8EC Declaration of conformity1. The manufacturer, or his authorised representative established in the Community, of equipment referred to in Article 2(1) shall, in order to certify that an item of equipment is in conformity with the provisions of this Directive, draw up an EC declaration of conformity for each type of equipment manufactured; the minimum content of this declaration of conformity is laid down in Annex II.2. A Member State may require that the declaration of conformity be drawn up in or translated into the official Community language or languages determined by the Member State when equipment is placed on the market or put into service in its territory.3. The manufacturer, or his authorised representative established in the Community, of equipment referred to in Article 2(1) shall keep a specimen of the EC declaration of conformity for 10 years from the date on which the equipment was last manufactured, together with the technical documentation as provided for in Annex V point 3, Annex VI point 3, Annex VII point 2, Annex VIII points 3.1 and 3.3.Article 9Non-compliance of equipment1. Where a Member State ascertains that equipment referred to in Article 2(1) which is placed on the market or put into service does not comply with the requirements of this Directive, it shall take all appropriate measures so that the manufacturer or his authorised representative established in the Community shall bring the equipment into conformity with the provisions of this Directive.2. Where(a) the limit values referred to in Article 12 are exceeded; or(b) non-compliance with other provisions of this Directive continues despite measures taken under paragraph 1;the Member State concerned shall take all appropriate measures to restrict or prohibit the placing on the market or putting into service of the equipment in question or to ensure that it is withdrawn from the market. The Member State shall immediately inform the Commission and the other Member States of such measures.3. The Commission shall enter into consultations with the parties concerned as soon as possible. Where, after such consultation, the Commission finds that:- the measures are justified, it shall immediately so inform the Member State which took the initiative and the other Member States,- the measures are unjustified, it shall immediately so inform the Member State which took the initiative, the other Member States and the manufacturer or his authorised representative established in the Community.4. The Commission shall ensure that the Member States are kept informed of the progress and outcome of this procedure.Article 10Legal remediesAny measure taken by a Member State pursuant to this Directive which restricts the placing on the market or putting into service of equipment covered by this Directive shall state the exact reasons on which it is based. Such a measure taken shall be notified as soon as possible to the party concerned, who shall at the same time be informed of the legal remedies available to him under the laws in force in the Member State concerned and of the time limits to which such remedies are subject.Article 11Marking1. Equipment referred to in Article 2(1) placed on the market or put into service which complies with the provisions of this Directive shall bear the CE marking of conformity. The marking shall consist of the initials "CE". The form of the marking to be used is shown in Annex IV.2. The CE marking shall be accompanied by the indication of the guaranteed sound power level. A model of this indication is given in Annex IV.3. The CE marking of conformity and the indication of the guaranteed sound power level shall be affixed in a visible, legible and indelible form to each item of equipment.4. The affixing of markings or inscriptions on the equipment which are likely to be misleading with regard to the meaning or the CE marking or to the indication of the guaranteed sound power level shall be prohibited. Any other marking may be affixed to the equipment, provided that the visibility and legibility of the CE marking and the indication of the guaranteed sound power level is not thereby reduced.5. Where the equipment referred to in Article 2(1) is subject to other directives concerning other aspects and which also provide for the affixing of the CE marking, the marking shall indicate that such equipment also fulfils the provisions of those directives. However, should one or more of these directives allow the manufacturer, during a transitional period, to choose which arrangements to apply, the CE marking shall indicate that the equipment only fulfils the provisions of the directives applied by the manufacturer. In this case the particulars of those directives, as published in the Official Journal of the European Communities, must be given in the documents, notices or instructions required by those directives and accompanying such equipment.Article 12Equipment subject to noise limitsThe guaranteed sound power level of equipment listed below shall not exceed the permissible sound power level as laid down in the following tables of limit values:- builders' hoists for the transport of goods (combustion-engine driven)Definition:Annex I, item 3. Measurement: Annex III, Part B, item 3- compaction machines (only vibrating and non-vibrating rollers, vibratory plates and vibratory rammers)Definition:Annex I, item 8. Measurement: Annex III, Part B, item 8- compressors (&lt; 350 kW)Definition:Annex I, item 9. Measurement: Annex III, Part B, item 9- concrete-breakers and picks, hand-heldDefinition:Annex I, item 10. Measurement: Annex III, Part B, item 10- construction winches (combustion-engine driven)Definition:Annex I, item 12. Measurement: Annex III, Part B, item 12- dozers (&lt; 500 kW)Definition:Annex I, item 16. Measurement: Annex III, Part B, item 16- dumpers (&lt; 500 kW)Definition:Annex I, item 18. Measurement: Annex III, Part B, item 18- excavators, hydraulic or rope-operated (&lt; 500 kW)Definition:Annex I, item 20. Measurement: Annex III, Part B, item 20- excavator-loaders (&lt; 500 kW)Definition:Annex I, item 21. Measurement: Annex III, Part B, item 21- graders (&lt; 500 kW)Definition:Annex I, item 23. Measurement: Annex III, Part B, item 23- hydraulic power packsDefinition:Annex I, item 29. Measurement: Annex III, Part B, item 29- landfill compactors, loader-type with bucket (&lt; 500 kW)Definition:Annex I, item 31. Measurement: Annex III, Part B, item 31- lawnmowers (excluding agricultural and forestry equipment, and multi-purpose devices, the main motorised component of which has an installed power of more than 20 kW))Definition:Annex I, item 32. Measurement: Annex III, Part B, item 32- lawn trimmers/lawn edge trimmersDefinition:Annex I, item 33; Measurement: Annex III, Part B, item 33- lift trucks, combustion-engine driven, counterbalanced (excluding "other counterbalanced lift trucks" as defined in Annex I, item 36, second indent with a rated capacity of not more than 10 tonnes)Definition:Annex I, item 36. Measurement: Annex III, Part B, item 36- loaders (&lt; 500 kW)Definition:Annex I, item 37. Measurement: Annex III, Part B, item 37- mobile cranesDefinition:Annex I, item 38. Measurement: Annex III, Part B, item 38- motor hoes (&lt; 3 kW)Definition:Annex I, item 40. Measurement: Annex III, Part B, item 40- paver-finishers (excluding paver-finishers equipped with a high-compaction screed)Definition:Annex I, item 41. Measurement: Annex III, Part B, item 41- power generators (&lt; 400 kW)DefinitionAnnex I, item 45. Measurement: Annex III, Part B, item 45- tower cranesDefinition:Annex I, item 53. Measurement: Annex III, Part B, item 53- welding generatorsDefinition:Annex I, item 57. Measurement: Annex III, Part B, item 57.>TABLE>Article 13Equipment subject to noise marking onlyThe guaranteed sound power level of equipment listed below shall be subject to noise marking only:- aerial access platforms with combustion engineDefinition:Annex I, item 1. Measurement: Annex III, Part B, item 1- brush cuttersDefinition:Annex I, item 2; Measurement: Annex III, Part B, item 2- builders' hoists for the transport of goods (with electric motor)Definition:Annex I, item 3. Measurement: Annex III, Part B, item 3- building site band saw machinesDefinition:Annex I, item 4. Measurement: Annex III, Part B, item 4- building site circular saw benchesDefinition:Annex I, item 5. Measurement: Annex III, Part B, item 5- chain saws, portableDefinition:Annex I, item 6. Measurement: Annex III, Part B, item 6- combined high pressure flushers and suction vehiclesDefinition:Annex I, item 7. Measurement: Annex III, Part B, item 7- compaction machines (explosion rammers only)Definition:Annex I, item 8. Measurement: Annex III, Part B, item 8- concrete or mortar mixersDefinition:Annex I, item 11. Measurement: Annex III, Part B, item 11- construction winches (with electric motor)Definition:Annex I, item 12. Measurement: Annex III, Part B, item 12- conveying and spraying machines for concrete and mortarDefinition:Annex I, item 13. Measurement: Annex III, Part B, item 13- conveyor beltsDefinition:Annex I, item 14. Measurement: Annex III, Part B, item 14- cooling equipment on vehiclesDefinition:Annex I, item 15. Measurement: Annex III, Part B, item 15- drill rigsDefinition:Annex I, item 17. Measurement: Annex III, Part B, item 17- equipment for loading and unloading silos or tanks on trucksDefinition:Annex I, item 19. Measurement: Annex III, Part B, item 19- glass recycling containersDefinition:Annex I, item 22. Measurement: Annex III, Part B, item 22- grass trimmers/grass edge trimmersDefinition:Annex I, item 24. Measurement: Annex III, Part B, item 24- hedge trimmersDefinition:Annex I, item 25. Measurement: Annex III, Part B, item 25- high pressure flushersDefinition:Annex I, item 26. Measurement: Annex III, Part B, item 26- high pressure water jet machinesDefinition:Annex I, item 27. Measurement: Annex III, Part B, item 27- hydraulic hammersDefinition:Annex I, item 28. Measurement: Annex III, Part B, item 28- joint cuttersDefinition:Annex I, item 30. Measurement: Annex III, Part B, item 30- leaf blowersDefinition:Annex I, item 34. Measurement: Annex III, Part B, item 34- leaf collectorsDefinition:Annex I, item 35. Measurement: Annex III, Part B, item 35- lift trucks, combustion-engine driven, couterbalanced (only "other counterbalanced lift trucks" as defined in Annex I, item 36, second indent, with a rated capacity of not more than 10 tonnes)Definition:Annex I, item 36. Measurement: Annex III, Part B, item 36- mobile waste containersDefinition:Annex I, item 39. Measurement: Annex III, Part B, item 39- paver-finishers (equipped with a high-compaction screed)Definition:Annex I, item 41. Measurement: Annex III, Part B, item 41- piling equipmentDefinition:Annex I, item 42. Measurement: Annex III, Part B, item 42- pipelayersDefinition:Annex I, item 43. Measurement: Annex III, Part B, item 43- piste caterpillarsDefinition:Annex I, item 44. Measurement: Annex III, Part B, item 44- power generators (&gt;= 400 kW)Definition:Annex I, item 45. Measurement: Annex III, Part B, item 45- power sweepersDefinition:Annex I, item 46. Measurement: Annex III, Part B, item 46- refuse collection vehiclesDefinition:Annex I, item 47. Measurement: Annex III, Part B, item 47- road milling machinesDefinition:Annex I, item 48. Measurement: Annex III, Part B, item 48- scarifiersDefinition:Annex I, item 49. Measurement: Annex III, Part B, item 49- shredders/chippersDefinition:Annex I, item 50. Measurement: Annex III, Part B, item 50- snow-removing machines with rotating tools (self-propelled, excluding attachments)Definition:Annex I, item 51. Measurement: Annex III, Part B, item 51- suction vehiclesDefinition:Annex I, item 52. Measurement: Annex III, Part B, item 52- trenchersDefinition:Annex I, item 54. Measurement: Annex III, Part B, item 54- truck mixersDefinition:Annex I, item 55. Measurement: Annex III, Part B, item 55- water pump units (not for use under water)Definition:Annex I, item 56. Measurement: Annex III, Part B, item 56.Article 14Conformity assessment1. Before placing on the market or putting into service any equipment referred to in Article 12 the manufacturer, or his authorised representative established in the Community, shall subject each type of equipment to one of the following conformity assessment procedures:- the internal control of production with assessment of technical documentation and periodical checking procedure referred to in Annex VI, or- the unit verification procedure referred to in Annex VII, or- the full quality assurance procedure referred to in Annex VIII.2. Before placing on the market or putting into service any equipment referred to in Article 13 the manufacturer, or his authorised representative established in the Community, shall subject each type of equipment to the internal control of production procedure referred to in Annex V.3. Member States shall ensure that the Commission and any other Member State may, on a reasoned request, obtain all information used during the conformity assessment procedure concerning a type of equipment and in particular the technical documentation provided for in Annex V item 3, Annex VI item 3, Annex VII item 2, Annex VIII items 3.1 an 3.3.Article 15Notified bodies1. Member States shall appoint bodies under their jurisdiction to carry out or supervise the conformity assessment procedures referred to in Article 14(1).2. Member States shall appoint only such bodies which comply with the criteria set out in Annex IX. The fact that a body complies with the criteria of Annex IX to this Directive does not mean that a Member State is obliged to appoint that body.3. Each Member State shall notify the Commission and the other Member States of the bodies which they have appointed, together with the specific tasks and examination procedures which these bodies have been appointed to carry out and the identification numbers assigned to them beforehand by the Commission.4. The Commission shall publish a list of the notified bodies in the Official Journal of the European Communities along with their identification numbers and the tasks for which they have been appointed. The Commission shall ensure that the list is kept up to date.5. A Member State must withdraw its notification if it finds that the body no longer meets the criteria referred to in Annex IX. It shall forthwith inform the Commission and the other Member States accordingly.Article 16Collection of noise data1. Member States shall take the measures necessary to ensure that the manufacturer, or his authorised representative established in the Community, shall send to the responsible authority of the Member State where he resides or where he places on the market or puts into service the equipment referred to in Article 2(1) and to the Commission a copy of the EC declaration of conformity for each type of equipment referred to in Article 2(1).2. The Commission shall collect the data made available in accordance with paragraph 1 for all equipment.3. Member States may, on request, obtain the collected data from the Commission.4. The Commission shall publish the relevant information periodically, preferably annually. These publications shall at least contain the following data for each type or model of equipment:- the net installed power or any other noise related value- the measured sound power level- the guaranteed sound power level- equipment description- manufacturer and/or brand name- model number/nameArticle 17Regulation of useThe provisions of this Directive shall not prevent Member States' entitlement to lay down, in due observance of the Treaty:- measures to regulate the use of equipment referred to in Article 2(1) in areas which they consider sensitive, including the possibility of restricting the working hours of the equipment,- such requirements as they may deem necessary to ensure that persons are protected when using the equipment in question, provided that this does not mean that the equipment is modified in a way not specified in this Directive.Article 18Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 19Committee powersThe Committee shall:(a) exchange information and experiences concerning the implementation and practical application of this Directive and discuss matters of common interest in those fields;(b) assist the Commission in the adaptation to technical progress of Annex III in accordance with the regulatory procedure set out in Article 18(2), by means of necessary amendments, provided they do not have any direct impact on the measured sound power level of equipment listed in Article 12, in particular through the inclusion of references to relevant European standards;(c) provide advice to the Commission with respect to the conclusions and amendments referred to in Article 20(2).Article 20Reports1. Not later than 3 January 2005 and every four years thereafter, the Commission shall submit to the European Parliament and to the Council a report concerning the Commission's experience in the implementation and administration of this Directive. The report shall in particular contain:(a) a review of the noise data collected in accordance with Article 16 and other appropriate information;(b) a statement of the need for revision of the lists in Articles 12 and 13, especially whether new equipment should be added in either Article 12 or Article 13 or equipment should be transferred from Article 13 to Article 12;(c) a statement of the need and the possibilities for revision of the limit values laid down in Article 12 taking into account technological development;(d) a statement setting out an integrated range of instruments to be used in continuing the reduction of noise by equipment.2. After having held all the necessary consultations, in particular with the Committee, the Commission shall on that occasion present its conclusions and where appropriate any amendment to this Directive.3. Not later than 3 July 2002 the Commission shall submit to the European Parliament and to the Council a report concerning whether and to what extent technical progress allows a reduction of limit values for lawnmowers and lawn trimmers/lawn edge trimmers, and, if appropriate, a proposal to amend this Directive.Article 21Repeal1. Directives 79/113/EEC, 84/532/EEC, 84/533/EEC, 84/534/EEC, 84/535/EEC, 84/536/EEC, 84/537/EEC, 84/538/EEC and 86/662/EEC shall be repealed on 3 January 2002.2. Type-examination certificates issued and measurements of equipment carried out under the Directives mentioned in paragraph 1 may be used in drawing up the technical documentation provided for in Annex V point 3, Annex VI point 3, Annex VII point 2, Annex VIII points 3.1 and 3.3 of this Directive.Article 22Transposition and date of application1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive no later than 3 July 2001. They shall forthwith inform the Commission thereof.2. Member States shall apply these measures with effect from 3 January 2002. However, Member States shall allow the manufacturer, or his authorised representative established in the Community, to avail himself of the provisions of this Directive as from 3 July 2001.3. With regard to the reduced permissible sound power levels of stage II referred to in Article 12, these provisions shall apply with effect from 3 January 2006.4. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.5. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive.Article 23Entry into forceThis Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 24Addressees of the DirectiveThis Directive is addressed to the Member States.Done at Brussels, 8 May 2000.For the European ParliamentN. FontaineThe PresidentFor the CouncilE. Ferro RodriguesThe President(1) OJ C 124, 22.4.1998, p. 1.(2) OJ C 407, 28.12.1998, p. 18.(3) Opinion of the European Parliament of 1 April 1998 (OJ C 138, 4.5.1998, p. 84), Council common position of 24 January 2000 (OJ C 83, 22.3.2000, p. 1) and Decision of the European Parliament of 15 March 2000.(4) OJ L 33, 8.2.1979, p. 15. Directive as last amended by Commission Directive 85/405/EEC (OJ L 233, 30.8.1985, p. 9).(5) OJ L 300, 19.11.1984, p. 111. Directive as amended by Directive 88/665/EEC (OJ L 382, 31.12.1988, p. 42).(6) OJ L 300, 19.11.1984, p. 123. Directive as amended by Commission Directive 85/406/EEC (OJ L 233, 30.8.1985, p. 11).(7) OJ L 300, 19.11.1984, p. 130. Directive as amended by Directive 87/405/EEC (OJ L 220, 8.8.1987, p. 60).(8) OJ L 300, 19.11.1984, p. 142. Directive as amended by Commission Directive 85/407/EEC (OJ L 233, 30.8.1985, p. 16).(9) OJ L 300, 19.11.1984, p. 149. Directive as amended by Commission Directive 85/408/EEC (OJ L 233, 30.8.1985, p. 18).(10) OJ L 300, 19.11.1984, p. 156. Directive as amended by Commission Directive 85/409/EEC (OJ L 233, 30.8.1985, p. 20).(11) OJ L 300, 19.11.1984, p. 171. Directive as last amended by Directive 88/181/EEC (OJ L 81, 26.3.1988, p. 71).(12) OJ L 384, 31.12.1986, p. 1. Directive as last amended by Directive of the European Parliament and of the Council 95/27/EC (OJ L 168, 18.7.1995, p. 14).(13) OJ C 136, 4.6.1985, p. 1.(14) OJ L 220, 30.8.1993, p. 23.(15) OJ C 138, 17.5.1993, p. 1.(16) OJ L 184, 17.7.1999, p. 23.(17) OJ L 207, 23.7.1998, p. 1. Directive as amended by Directive 98/79/EC (OJ L 331, 7.12.1998, p. 1).ANNEX IDEFINITIONS OF EQUIPMENT1. Aerial access platforms with combustion enginesEquipment consisting of a minimum of a work platform, an extending structure and a chassis. The work platform is a fenced platform or a cage which can be moved under load to the required working position. The extending structure is connected to the chassis and supports the work platform; it allows movement of the work platform to its required position.2. Brush cutterA combustion-engine driven portable hand-held unit fitted with a rotating blade made of metal or plastic intended to cut weeds, brush, small trees and similar vegetation. The cutting device operates in a plane approximately parallel to the ground.3. Builders' hoist for the transport of goodsA power-operated, temporarily installed builders' hoist intended for use by persons who are permitted to enter engineering and construction sites, serving(i) defined landing levels, having a platform- designed for the transportation of goods only- which permits the access of persons during loading and unloading- which permits the access and travel by authorised persons during erection, dismantling and maintenance- guided- travelling vertical or along a path within 15 ° max. of the vertical- supported or sustained by: wire, rope, chain, screwed spindle and nut, rack and pinion, hydraulic jack (direct or indirect), or an expanding linkage mechanism- where masts may or may not require support from separate structures, or(ii) either one upper landing or a work area extending to the end of the guide (e.g. a roof), having a load-carrying device:- designed for the transportation of goods only- designed that there is no need to step on it for loading or unloading purposes or for maintenance, erection and dismantling- from which persons are prohibited at any time- guided- which is designed to travel at an angle of at least 30 ° to the vertical but may be used at any angle- sustained by steel wire rope and a positive drive system- controlled by constant pressure type controls- which does not benefit from the use of any counterweight- having a maximum rated load of 300 kg- having a maximum speed of 1m/s- and where the guides require support from separate structures.4. Building site band saw machineA hand-fed powered machine weighing less than 200 kg fitted with a single saw blade in the form of a continuous band mounted on and running between two or more pulleys.5. Building site circular saw benchA hand-fed machine weighing less than 200 kg fitted with a single circular sawblade (other than a scoring saw) with a diameter of 350 mm or more, up to a maximum diameter of 500 mm, which is fixed during the normal cutting operation, and a horizontal table, all or part of which is fixed during operation. The sawblade is mounted on a horizontal non-tilting spindle, the position of which remains stationary during machining. The machine may have any of the following features:- the facility for the sawblade to be raised and lowered through the table- machine frame below the table may be open or enclosed- the saw may be fitted with an additional, manually operated travelling table (not adjacent to the sawblade).6. Chain saw, portableA power-driven tool designed to cut wood with a saw chain and consisting of an integrated compact unit of handles, power source and cutting attachment, designed to be supported with two hands.7. Combined high pressure flusher and suction vehicleA vehicle which may work either as a high pressure flusher or as a suction vehicle. See high pressure flusher and suction vehicle.8. Compaction machineA machine which compacts materials, e.g. rock fills, soil or asphalt surfacing, through a rolling, tamping or vibrating action of the working tool. It may be self-propelled, towed, walk-behind or an attachment to a carrying machine. Compaction machines are subdivided as follows:- rollers for ride-on operators: self-propelled compaction machines with one or more metallic cylindrical bodies (drums) or rubber tyres; the operator's station is an integral part of the machine- walk-behind rollers: self-propelled compaction machines with one or more metallic cylindrical bodies (drums) or rubber tyres in which the operation facilities for travelling, steering, braking and vibrating are disposed in such a way that the machines have to be operated by an attending operator or by remote control- towed roller: compaction machines with one or more metallic cylindrical bodies (drums) or rubber tyres which do not possess an independent drive system and where the operator's station is to be found on a tractor unit- vibratory plates and vibratory rammers: compactions machines with mainly flat base plates which are made to vibrate. They are operated by an attending operator or as an attachment to a carrier machine- explosion rammers: compaction machines with mainly a flat pad as the compacting tool which is made to move in a predominantly vertical direction by explosion pressure. The machine is operated by an attending operator.9. CompressorAny machine for use with interchangeable equipment which compresses air, gases or vapours to a pressure higher than the inlet pressure. A compressor comprises the bare compressor itself, the prime mover and any component or device supplied, which is necessary for safe operation of the compressor.Excluded are the following categories of device:- fans, i.e. devices producing air circulation at a positive pressure of not more than 110000 pascals- vacuum pumps, i.e. devices or appliances for extracting air from an enclosed space at a pressure not exceeding atmospheric pressure- gas turbine engines.10. Concrete-breakers and picks, hand heldPowered (by any method) concrete-breakers and picks used to perform work on civil engineering and building sites.11. Concrete or mortar mixerA machine to prepare concrete or mortar, irrespective of the loading, mixing and emptying process. It may be operated intermittently or constantly. Concrete mixers on trucks are called truck mixers (see definition 55).12. Construction winchA power-operated, temporarily installed lifting appliance which is equipped with means for raising and lowering a suspended load.13. Conveying and spraying machine for concrete and mortarItems of plant pumping and spraying concrete or mortar, with or without agitator, whereby the material to be transported is conveyed to the placing position through pipelines, distribution devices or distribution booms. Conveyance is carried out:- for concrete mechanically, by piston or rotor pumps- for mortar mechanically by piston, worm, hose and rotor pumps or pneumatically by compressors with or without air chamber.These machines may be mounted on trucks, trailers or special vehicles.14. Conveyor beltA temporarily installed machine suitable for transporting material by means of a power-driven belt.15. Cooling equipment on vehiclesA cargo space refrigeration unit on vehicle categories N2, N3, O3 and O4 as defined by Directive 70/156/EEC.The refrigeration unit may be powered by means of an integral part of the refrigeration unit, a separate part attached to the vehicle body, a driving engine of the vehicle, or by an independent or standby power source.16. DozerA self-propelled wheeled or crawler machine used to exert a push or pull force through mounted equipment.17. Drill rigA machine which is used for drilling holes on construction sites by- percussive drilling- rotary drilling- rotary percussive drilling.Drill rigs are stationary during drilling. They may move from one place of work to another, under their own power. Self-propelled drill rigs include those mounted on lorries, wheeled chassis, tractors, crawlers, skid bases (pulled by winch). When drill rigs are mounted on lorries, tractors and trailers, or a wheel-based, transportation may be carried out at higher speeds and on public roads.18. DumperA self-propelled machine wheeled or crawler machine having an open body, which either transports and dumps or spreads material. Dumpers may be equipped with integral self-loading equipment.19. Equipment for loading and unloading of silos or tanks on trucksPowered devices attached to silo or tanker trucks for loading or unloading of liquids or bulk material by means of pumps or similar equipment.20. Excavator, hydraulic or rope-operatedA self-propelled crawler or wheeled machine having an upper structure capable of a minimum of 360 ° rotation, which excavates, swings and dumps material by the action of a bucket fitted to the boom and arm or telescopic boom, without moving the chassis or undercarriage during any one cycle of the machine.21. Excavator-loaderA self-propelled wheeled or crawler machine having a main structural support designed to carry both a front-mounted bucket loading mechanism and a rear-mounted backhoe. When used in the backhoe mode, the machine normally digs below ground level with bucket motion towards the machine. The backhoe lifts, swings and discharges material while the machine is stationary. When used in the loader mode, the machine loads or excavates through forward motion of the machine, and lifts, transports and discharges material.22. Glass recycling containerA container, built of whatever material, that is used for the collection of bottles. It is equipped with at least one opening for filling in bottles and another one for emptying the container.23. GraderA self-propelled wheeled machine having an adjustable blade, positioned between front and rear axles, which cuts, moves and spreads material usually to grade requirements.24. Grass trimmer/grass edge trimmerA combustion-engine driven portable hand-held unit fitted with flexible line(s), string(s), or similar non-metallic flexible cutting elements, such as pivoting cutters, intended to cut weeds, grass or similar soft vegetation. The cutting device operates in a plane approximately parallel (grass trimmer) or perpendicular (grass edge trimmer) to the ground.25. Hedge trimmerHand-held, integrally driven powered equipment which is designed for use by one operator for trimming hedges and bushes utilising one or more linear reciprocating cutter blades.26. High pressure flusherA vehicle equipped with a device to clean sewers or similar installations by means of a high pressure water jet. The device may be either mounted on a proprietary vehicular truck chassis or incorporated into its own chassis embodiment. The equipment may be fixed or demountable as in the case of an exchangeable bodywork system.27. High pressure water jet machineA machine with nozzles or other speed-increasing openings which allow water, also with admixtures, to emerge as a free jet. In general, high pressure jet machines consist of a drive, a pressure generator, hose lines, spraying devices, safety mechanisms, controls and measurement devices. High pressure water jet machines may be mobile or stationary:- mobile high pressure water jet machines are mobile, readily transportable machines which are designed to be used at various sites, and for this purpose are generally fitted with their own undergear or are vehicle-mounted. All necessary supply lines are flexible and readily disconnectable- stationary high pressure water jet machines are designed to be used at one site for a length of time but capable of being moved to another site with suitable equipment. Generally skid or frame-mounted with supply line capable of being disconnected.28. Hydraulic hammerEquipment which uses the hydraulic power source of the carrier machine to accelerate a piston (sometimes gas-assisted), which then hits a tool. The stress wave generated by kinetic action flows through the tool into the material, which causes the material to break. Hydraulic hammers need a supply of pressurised oil to function. The complete carrier/hammer unit is controlled by an operator, usually seated in the cabin of the carrier.29. Hydraulic power packAny machine for use with interchangeable equipment which compresses liquids to a pressure higher than the inlet pressure. It means an assembly of a prime mover, pump, with or without reservoir and accessories (e.g. controls, pressure relief valve).30. Joint cutterA mobile machine intended for the production of joints in concrete, asphalt and similar road surfaces. The cutting tool is a rotating high speed disc. The forward motion of the joint cutter can be- manual- manual with mechanical assistance- power-driven.31. Landfill compactor, loader-type with bucketA self-propelled wheeled compaction machine having a front-mounted loader linkage with a bucket having steel wheels (drums) primarily designed to compact, move, grade, and load soil, landfill or sanitary (refuse) materials.32. LawnmowerA walk-behind or ride-on grass cutting machine or a machine with grass-cutting attachment(s) where the cutting device operates in a plane approximately parallel to the ground and which uses the ground to determine the height of cut by means of wheels, air cushion or skids, etc., and which utilises an engine or an electric motor for a power source. The cutting devices are either- rigid cutting elements, or- non-metallic filament line(s) or freely pivoting non-metallic cutter(s) with a kinetic energy of more than 10 J each; the kinetic energy is determined using EN 786:1997, Annex B.Also a walk-behind or ride-on grass cutting machine or a machine with grass-cutting attachment(s) where the cutting device is rotating about a horizontal axis to provide a shearing action with a stationary cutter bar or knife (cylinder mower).33. Lawn trimmer/lawn edge trimmerAn electrically powered walk-behind or hand-held grass cutting machine with cutting element(s) of non-metallic filament line(s) or freely pivoting non-metallic cutters with a kinetic energy of not more than 10 J each, intended to cut grass or similar soft vegetation. The cutting element(s) operate(s) in a plane approximately parallel (lawn trimmer) or perpendicular (lawn edge trimmer) to the ground. The kinetic energy is determined using EN 786:1997, Annex B.34. Leaf blowerA powered machine appropriate to clear lawns, paths, ways, streets, etc. of leaves and other material by means of a high velocity air flow. It may be portable (hand-held) or not portable but mobile.35. Leaf collectorA powered machine suitable for collecting leaves and other debris using a suction device consisting of a power source which produces a vacuum inside the machine and a suction nozzle and a container for the collected material. It may be portable (hand-held) or not portable but mobile.36. Lift truck, combustion-engine driven, counterbalancedA wheeled, internal combustion-engine driven lift truck with counterweight and lifting equipment (mast, telescopic arm or articulated arm). These are:- rough terrain trucks (wheeled counterbalanced trucks intended primarily for operation on unimproved natural terrain and on disturbed terrain of, e.g., construction sites)- other counterbalanced lift trucks, excluded are those counterbalanced lift trucks that are specifically constructed for container handling.37. LoaderA self-propelled wheeled or crawler machine having an integral front-mounted bucket-supporting structure and linkage, which loads or excavates through forward motion of the machine, and lifts, transports and discharges material.38. Mobile craneA self-powered jib crane capable of travelling, loaded or unloaded, without the need for fixed runways and relying on gravity for stability. It operates on tyres, crawlers or with other mobile arrangements. In fixed positions it may be supported by outriggers or other accessories increasing its stability. The superstructure of a mobile crane may be of the type of full-circle slewing, of limited slewing or non-slewing. It is normally equipped with one or more hoists and/or hydraulic cylinders for lifting and lowering the jib and the load. Mobile cranes are equipped either with telescopic jibs, with articulated jibs, with lattice jibs, or a combination of these, of such a design that may readily be lowered. The loads suspended from the jib may be handled by hook block assemblies or other load-lifting attachments for special services.39. Mobile waste containerAn appropriate designed container fitted with wheels intended to store waste temporarily, and which is equipped with a cover.40. Motor hoeA self-propelled machine designed to be pedestrian-controlled- with or without support wheel(s), in such a way that its working elements act as hoeing tools to ensure propulsion (motor hoe), and- propelled by one or various wheel(s) directly actuated from the engine and equipped with hoeing tools (motor hoe with drive wheel(s)).41. Paver-finisherA mobile road construction machine used for the purpose of applying layers of construction material, such as bituminous mix, concrete and gravel on surfaces. Paver-finishers may be equipped with a high-compaction screed.42. Piling equipmentPile installation and extraction equipment, e.g. impact hammers, extractors, vibrators or static pile pushing/pulling devices of an assembly of machines and components used for installation or extraction of piles, which also includes:- piling rig consisting of carrier machine (crawler, wheel or rail mounted, floating leader attachment, leader or guiding system)- accessories, e.g. pile caps, helmets, plates, followers, clamping devices, pile handling devices, pile guides, acoustic shrouds and shock/vibration absorbing devices, power packs/generators and personal lifting devices or platforms.43. PipelayerA self-propelled crawler or wheeled machine specifically designed to handle and lay pipes and carry pipeline equipment. The machine, the design of which is based on a tractor, has especially designed components such as undercarriage, main frame, counterweight, boom and load-hoist mechanism, and vertically pivoting side boom.44. Piste caterpillarA self-propelled crawler machine used to exert a push or pull force on snow and ice through mounted equipment.45. Power generatorAny device comprising an internal combustion engine driving a rotary electrical generator producing a continuous supply of electrical power.46. Power sweeperA sweeping collection machine having equipment to sweep debris into the path of a suction inlet that would then pneumatically by way of a high velocity airstream or with a mechanical pick-up system convey the debris to a collection hopper. The sweeping and collecting devices may either be mounted to a proprietary vehicular truck chassis or incorporated into its own chassis embodiment. The equipment can be fixed or demountable as in the case of an exchangeable bodywork system.47. Refuse collection vehicleA vehicle designed for the collection and transportation of domestic and bulky waste based on loading via containers or by hand. The vehicle may be equipped with a compaction mechanism. A refuse collection vehicle comprises a chassis with cab onto which the bodywork is mounted. It may be equipped with a container lifting device.48. Road-milling machineA mobile machine used for removing material from paved surfaces using a power-driven cylindrical body, on which surface the milling tools are fitted; the cutter drums rotate during the cutting operation.49. ScarifierA walk-behind or ride-on powered machine which uses the ground to determine the depth of cut and which is equipped with an assembly appropriate to slit or scratch the surface of the lawn in gardens, parks and other similar areas.50. Shredder/chipperA powered machine designed for use in a stationary position having one or more cutting devices for the purpose of reducing bulk organic materials to smaller pieces. Generally it consists of a feed intake opening through which material (which may be held by an appliance or not) is inserted, a device which cuts up the material by whatever method (cutting, chopping, crushing or other methods) and a discharge chute through which the cut material is discharged. A collecting device may be attached.51. Snow-removing machine with rotating toolsA machine with which snow can be removed from traffic areas by rotating means, accelerated and ejected by blower means.52. Suction vehicleA vehicle equipped with a device to collect water, mud, sludge, refuse or similar material from sewers or similar installations by means of a vacuum. The device may be either mounted on a proprietary vehicular truck chassis or incorporated into its own chassis embodiment. The equipment may be fixed or demountable as in the case of an exchangeable bodywork system.53. Tower craneA slewing jib crane with the jib located at the top of a tower which stays approximately vertical in the working position. This power-driven appliance is equipped with means for raising and lowering suspended loads and for the movement of such loads by changing the load-lifting radius, slewing, travelling of the complete appliance. Certain appliances perform several but not necessarily all of these movements. The appliance can be installed in a fixed position or equipped with means for displacing or climbing.54. TrencherA self-propelled, ride-on or pedestrian-controlled, crawler or wheeled machine, having a front- or rear-mounted excavator linkage and attachment, primarily designed to produce trenches in a continuous operation, through a motion of the machine.55. Truck mixerA vehicle which is equipped with a drum to transport ready-mixed concrete from the concrete mixing plant to the job site; the drum may rotate when the vehicle is driving or stand still. The drum is emptied on the job site by rotating the drum. The drum is driven either by the driving engine of the vehicle or by a supplementary engine.56. Water pump unitA machine consisting of a water pump itself and the driving system. Water pump means a machine for the raising of water from a lower to a higher energy level.57. Welding generatorAny rotary device which produces a welding current.ANNEX IIEC DECLARATION OF CONFORMITYThe EC declaration of conformity must contain the following particulars:- name and address of the manufacturer or his authorised representative established in the Community- name and address of the person who keeps the technical documentation- description of the equipment- conformity assessment procedure followed, and, where appropriate, name and address of the notified body involved- measured sound power level on an equipment representative for this type- guaranteed sound power level for this equipment- a reference to this Directive- the declaration that the equipment conforms to the requirements of this Directive- where appropriate, the declaration(s) of conformity and references of the other Community Directives applied- the place and date of the declaration- particulars of the signatory authorised to sign the legally binding declaration for the manufacturer or his authorised representative established in the Community.ANNEX IIIMETHOD OF MEASUREMENT OF AIRBORNE NOISE EMITTED BY EQUIPMENT FOR USE OUTDOORSScopeThis Annex lays down the methods of measurement of airborne noise that shall be used for the determination of the sound power levels of equipment covered by this Directive with a view to the conformity assessment procedures of this Directive.Part A of this Annex for each type of equipment referred to in Article 2(1) lays down- basic noise emission standards- general supplements to these basic noise emission standardsfor measuring the sound pressure level on a measurement surface enveloping the source and for calculating the sound power level produced by the source.Part B of this Annex for each type of equipment referred to in Article 2(1) lays down- a recommended basic noise emission standard including- a reference to the basic noise emission standard chosen from Part A- the test area- the value of the constant K2A- the shape of the measurement surface- the number and position of microphones to be used- operating conditions including- the reference to a standard, if any- requirements relating to mounting of the equipment- a method to calculate the resulting sound power levels in the event that several tests with different operating conditions are to be used- further information.When testing specific types of equipment, the manufacturer or his authorised representative in the Community may in general choose one of the basic noise emission standards of Part A and apply the operating conditions of Part B for this specific type of equipment. In the event of a dispute, however, the recommended basic noise emission standard laid down in Part B has to be used together with the operating conditions of Part B.PART ABASIC NOISE EMISSION STANDARDFor the determination of the sound power level of equipment for use outdoors as defined by Article 2(1) the basic noise emission standardsEN ISO 3744:1995EN ISO 3746:1995may generally be used subject to the following general supplements:1. Measurement uncertaintyMeasurement uncertainties are not taken into account in the framework of conformity assessment procedures in the design phase.2. Operation of source during test2.1. Fan speedIf the engine of the equipment or its hydraulic system is fitted with (a) fans(s) it (they) must operate during the test. The fan speed is, in accordance with one of the following conditions, stated and set by the manufacturer of the equipment and must appear in the test report, this speed being used in further measurements.(a) Fan drive directly connected to the engineIf the fan drive is directly connected to the engine and/or hydraulic equipment (e.g. by belt drive) it must operate during the test.(b) Fan drive with several distinct speedsIf the fan can work at several distinct speeds the test shall be carried out either- at its maximum working speed, or- in a first test with the fan set at zero speed and in a second test the fan set at maximum speed. The resulting sound pressure level LpA shall then be calculated by combining both test results using the following equation:>REFERENCE TO A GRAPHIC>where:LpA,0 % is the sound pressure level determined with the fan set at zero speedLpA,100 % is the sound pressure level determined with the fan set at maximum speed.(c) Fan drive with continuous variable speedIf the fan can work at continuous variable speed, the test shall be carried out either according to 2.1(b) or with the fan speed set by the manufacturer at no less than 70 % of the maximum speed.2.2. Test of powered equipment free of loadFor these measurements, the engine and hydraulic system of the equipment must be warmed up in accordance with the instructions, and safety requirements must be observed.The test is carried out with the equipment in a stationary position without operating the working equipment or travelling mechanism. For the purpose of the test, the engine will idle at no less than the rated speed corresponding to the net power(1).If the machine is powered by a generator or from the mains, the frequency of the supply current, specified for the motor by the manufacturer, shall be stable at +- 1 Hz if the machine is equipped with an induction motor, and the supply voltage at +- 1 % of the rated voltage if the machine is equipped with a commutator motor. The supply voltage is measured at the plug of a non-detachable cable or cord, or at the inlet of the machine if a detachable cable is provided. The waveform of the current supplied from the generator shall be similar to that obtained from the mains.If the machine is powered by battery, the battery shall be fully charged.The speed used and the corresponding net power are stated by the manufacturer of the equipment and must appear in the test report.If the equipment is fitted with several engines, they must work simultaneously during the tests. If this is not possible, each possible combination of engine(s) is to be tested.2.3. Test of powered equipment under loadFor these measurements, the engine (driving device) and hydraulic system of the equipment must be warmed up in accordance with the instructions, and safety requirements must be observed. No signalling device such as a warning horn or reversing alarm is to be operated during the test.The speed or velocity of the equipment during the test must be recorded and appear in the test report.If the equipment is fitted with several engines and/or aggregates they must work simultaneously during the tests. If this is not possible, each possible combination of engine(s) and/or aggregates is to be tested.For each type of equipment that is to be tested under load, specific operating conditions must be laid down which shall, in principle, produce effects and stresses similar to those encountered under actual working conditions.2.4. Test of hand-operated equipmentConventional operating conditions for each type of hand-operated equipment shall be laid down that produce effects and stresses similar to those undergone under actual working conditions.3. Calculation of surface sound pressure levelThe surface sound pressure level shall be determined at least three times. If at least two of the determined values do not differ by more than 1 dB, further measurements will not be necessary; otherwise the measurements shall be continued until two values differing by no more than 1 dB are obtained. The A-weighted surface sound pressure level to be used for calculating the sound power level is the arithmetic mean of the two highest values that do not differ by more than 1 dB.4. Information to be reportedThe A-weighted sound power level of the source under test shall be reported to the nearest whole number (less than 0,5 use the lower number; greater than or equal to 0,5 use the higher number).The report shall contain the technical data necessary to identify the source under test as well as the noise test code and the acoustical data.5. Additional microphone positions on the hemispherical measurement surface (EN ISO 3744:1995)In addition to clauses 7.2.1 and 7.2.2 of EN ISO 3744:1995 a set of 12 microphones on the hemispherical measurement surface may be used. The location of 12 microphone positions distributed on the surface of a hemisphere of radius r are listed in the form of Cartesian coordinates in the following table. The radius r of the hemisphere shall be equal to or greater than twice the largest dimension of the reference parallelepiped. The reference parallelepiped is defined as the smallest possible rectangular parallelepiped just enclosing the equipment (without attachments) and terminating on the reflecting plane. The radius of the hemisphere shall be rounded to the nearest higher of the following values: 4, 10, 16 m.The number (12) of microphones may be reduced to six, but the microphone positions 2, 4, 6, 8, 10 and 12 following the requirements of clause 7.4.2 of EN ISO 3744:1995 have to be used in any case.Generally the arrangement with six microphone positions on a hemispherical measurement surface has to be used. If there are other specifications laid down in a noise test code in this Directive for a specific equipment, these specifications shall be used.TABLECoordinates of the 12 microphone positions>TABLE>6. Environmental correction K2AEquipment shall be measured on a reflecting surface of concrete or non-porous asphalt, then the environmental correction K2A is set to K2A = 0. If there are other specifications laid down in a noise test code of this Directive for a specific equipment, these specifications shall be used.FigureAdditional microphone array on the hemisphere (12 microphone positions)>PIC FILE= "L_2000162EN.002701.EPS">(1) Net power means the power in "EC kW" obtained on the test bench at the end of the crankshaft, or its equivalent, measured in accordance with the EC method of measuring the power of internal combustion engines for road vehicles, except that the power of the engine cooling fan is excluded.PART BNOISE TEST CODES FOR SPECIFIC EQUIPMENT0. EQUIPMENT THAT IS TESTED FREE OF LOADBasic noise emission standardEN ISO 3744:1995Test areaReflecting surface of concrete or non-porous asphaltEnvironmental correction K2AK2A = 0Measurement surface/number of microphone positions/measuring distance(i) If the largest dimension of the reference parallelepiped does not exceed 8 m:hemisphere/six microphone positions according to Part A item 5/according to Part A item 5(ii) If the largest dimension of the reference parallelepiped exceeds 8 m:parallelepiped according to ISO 3744:1995 with measurement distance d = 1 mOperating conditions during testTest free of load:The noise tests shall be carried out according to Part A item 2.2Period(s) of observation/determination of resulting sound power level if more than one operating condition is usedThe period of observation shall at least be 15 seconds1. AERIAL ACCESS PLATFORMS WITH COMBUSTION ENGINESee No 02. BRUSH CUTTERSBasic noise emission standardEN ISO 3744:1995Test areaISO 10884:1995Measurement surface/number of microphone positions/measuring distanceISO 10884:1995Operating conditions during testTest under loadISO 10884:1995, point 5.3Period(s) of observationISO 10884:19953. BUILDERS' HOISTS FOR THE TRANSPORT OF GOODSSee No 0The geometrical centre of the engine shall be positioned above the centre of the hemisphere; the lift shall move without load and leave the hemisphere - if necessary - in direction of point 14. BUILDING SITE BAND SAW MACHINESBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceISO 7960:1995, Annex J with d = 1 mOperating conditions during testTest under loadCorresponding to ISO 7960:1995, Annex J (point J2(b) only)Period of observationCorresponding to ISO 7960:1995, Annex J5. BUILDING SITE CIRCULAR SAW BENCHESBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceISO 7960:1995, Annex A, measurement distance d = 1 mOperating conditions during testTest under loadISO 7960:1995, Annex A (point A2(b) only)Period of observationISO 7960:1995, Annex A6. CHAIN SAWS, PORTABLEBasic noise emission standardEN ISO 3744:1995Test areaISO 9207:1995Measurement surface/number of microphone positions/measuring distanceISO 9207:1995Operating conditions during testTest under load/Test free of loadFull load sawing wood/engine at maximum revolution without load(a) combustion-engine driven: ISO 9207:1995 points 6.3 and 6.4(b) electric-motor operated: a test corresponding to ISO 9207:1995 point 6.3 and a test with the motor at maximum revolution without loadPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedISO 9207:1995 points 6.3 and 6.4The resulting sound power level LWA is calculated by:>REFERENCE TO A GRAPHIC>where LW1 and LW2 are the average sound power levels of the two different modes of operation defined above7. COMBINED HIGH PRESSURE FLUSHERS AND SUCTION VEHICLESIf it is possible to operate both items of equipment simultaneously, this shall be done according to Nos 26 and 52. If not, they shall be measured separately and the higher values are to be stated8. COMPACTION MACHINES(i) NON-VIBRATING ROLLERSSee No 0(ii) VIBRATING ROLLERS FOR RIDE-ON OPERATORSBasic noise emission standardEN ISO 3744:1995Operating conditions during testMounting of equipmentThe vibrating roller shall be installed on one or more appropriate elastic material(s) such as air-cushion(s). These air-cushions shall be made of a supple material (elastomer or similar) and shall be inflated to a pressure ensuring that the machine is elevated by at least 5 cm; resonance effects shall be avoided. The dimension of the cushion(s) shall be such that the stability of the machine under test is ensuredTest under loadThe machine shall be tested in a stationary position with the engine at rated speed (stated by the manufacturer) and the moving mechanism(s) disconnected. The compacting mechanism shall be operated using the maximum compaction power corresponding to the combination of the highest frequency and the highest possible amplitude for that frequency as declared by the manufacturerPeriod of observationThe period of observation shall be at least 15 seconds(iii) VIBRATORY PLATES, VIBRATORY RAMMERS, EXPLOSIVE RAMMERS AND WALK-BEHIND VIBRATING ROLLERSBasic noise emission standardEN ISO 3744:1995Test areaEN 500-4 rev. 1:1998, Annex COperating conditions during testTest under loadEN 500-4 rev. 1:1998, Annex CPeriod of observationEN 500-4 rev. 1:1998, Annex C9. COMPRESSORSBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distancehemisphere/six microphone positions according to Part A item 5/according to Part A item 5orparallelepiped according to ISO 3744:1995 with measurement distance d = 1 mOperating conditions during testMounting of equipmentThe compressors shall be installed on the reflecting plane; skid-mounted compressors shall be placed on a support 0,40 m high, unless otherwise required by the manufacturer's conditions of installation.Test under loadThe compressor under test shall have been warmed up and be operating in stable conditions as for continuous operation. It shall be properly serviced and lubricated as specified by the manufacturerThe determination of the sound power level shall be made at full-load or in an operating condition that is reproducible and is representative of the noisiest operation of typical usage of the machine under test, whichever is the noisierShould the layout of the complete plant be such that certain components, e.g. inter-coolers are mounted away from the compressor, endeavours shall be made to separate the noise generated from such parts when performing the noise test. Separation of the various noise sources may require special equipment for the attenuation of the noise from these sources during the measurement. The noise characteristics and description of the operating conditions of such parts shall be given separately in the test reportDuring the test the gas exhausted from the compressor shall be piped clear of the test area. Care shall be taken to ensure the noise generated by the gas being exhausted is at least 10 dB lower than the noise to be measured at all measurement locations (e.g. by the fitting of a silencer)Care shall be taken that air discharge does not introduce any extra noise due to turbulence at the compressor discharge valvePeriod of observationThe period of observation shall be at least 15 seconds10. CONCRETE-BREAKERS AND PICKS, HAND-HELDBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceHemisphere/six microphone positions according to Part A item 5 and the following table/according to mass of equipment as given in the following table:>TABLE>Operating conditions during testMounting of equipmentAll appliances shall be tested in the vertical positionIf the test appliance has got an air exhaust, its axis shall be equidistant from two microphone positions. The noise of the power supply shall not influence the measurement of the noise emission from the tested applianceSupport of the applianceThe appliance shall be coupled during the test run to a tool embedded in a cube-shaped concrete block placed in a concrete pit, sunk into the ground. An intermediate steel piece may be inserted during tests between the appliance and the support tool. This intermediate piece shall form a stable structure between the appliance and the support tool. Figure 10.1 incorporates these requirementsBlock characteristicsThe block shall be in the shape of a cube 0,60 m +- 2 mm long at the edge and as regular as possible; it shall be made of reinforced concrete and thoroughly vibrated in layers of up to 0,20 m to avoid excessive sedimentationQuality of the concreteThe quality of the concrete shall correspond to C 50/60 of ENV 206The cube shall be reinforced by 8 mm-diameter steel rods without ties, each rod being independent of the other; the design concept is illustrated in Figure 10.2Supporting toolThe tool shall be sealed into the block and shall consist of a rammer of no less than 178 mm or no more than 220 mm diameter and a tool chuck component identical to that normally used with the appliance being tested and complying with ISO 1180:1983, but sufficiently long to enable the practical test to be carried outSuitable treatment shall be carried out to integrate the two components. The tool shall be fixed in the block so that the bottom of the rammer is 0,30 m from the upper face of the block (see Figure 10.2)The block shall remain mechanically sound, particularly at the point where the supporting tool and the concrete meet. Before and after each test, it shall be established that the tool sealed in the concrete block is integrated with itPositioning of the cubeThe cube shall be set in a pit cemented throughout, covered by a screening slab of at least 100 kg/m2, as indicated in Figure 10.3, so that the upper surface of the screening slab is flush with the ground. To avoid any parasitic noise, the block shall be insulated against the bottom and sides of the pit by elastic blocks, the cut-off frequency of which shall not be more than half the striking rate of the appliance tested, expressed as strokes per secondThe opening in the screening slab through which the tool chuck component passes shall be as small as possible and sealed by a flexible sound-proof jointTest under loadThe appliance tested shall be connected to the supporting toolThe test appliance shall be operated in stable conditions having the same acoustical stability as in normal serviceThe test appliance shall be operated at the maximum power specified in the instructions supplied to the purchaserPeriod of observationThe period of observation shall at least be 15 secondsFigure 10.1Schematic diagram of intermediate piece>PIC FILE= "L_2000162EN.003401.EPS">Figure 10.2Test block>PIC FILE= "L_2000162EN.003501.EPS">Figure 10.3Testing device>PIC FILE= "L_2000162EN.003601.EPS">The value of A should be such that the screening slab resting on the elastic joint J is flush with the ground11. CONCRETE OR MORTAR MIXERSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe mixing device (drum) shall be filled to its rated capacity with sand of granulation 0 to 3 mm, the humidity shall be 4 to 10 %The mixing device shall be operated at least at the rated speedPeriod of observationThe period of observation shall be at least 15 seconds12. CONSTRUCTION WINCHESSee No 0The geometrical centre of the engine shall be positioned above the centre of the hemisphere; the winch shall be connected but no load shall be applied13. CONVEYING AND SPRAYING MACHINES FOR CONCRETE AND MORTARBasic noise emission standardEN ISO 3744:1995Operating conditions during testIf the machine is equipped with a boom, this is set upright and the pipe shall be lead back to the filler funnel. If this is not the case the machine shall be equipped with a horizontal pipe of at least 30 m leading back to the filler funnelTest under load(i) For machines conveying and spraying concrete:The conveying system and the pipe shall be filled with a medium similar to concrete, the cement being replaced by an admixture, e.g. finest ash. The machine shall operate at its maximum output, the period of one working cycle being not more than 5 seconds (if this period is exceeded, water shall be added to the "concrete" in order to reach this value).(ii) For machines conveying and spraying mortar:The conveying system and the pipe shall be filled with a medium similar to finishing mortar, the cement being replaced by an admixture, e.g. methyl cellulose. The machine shall operate at its maximum output, the period of one working cycle being not more than 5 seconds (if this period is exceeded, water shall be added to the "mortar" in order to reach this value)Period of observationThe period of observation shall at least be 15 seconds14. CONVEYOR BELTSSee No 0The geometrical centre of the engine shall be positioned above the centre of the hemisphere; the belt shall move without load and leave the hemisphere, if necessary, in the direction of point 115. COOLING EQUIPMENT ON VEHICLESBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe cooling equipment shall be installed in a real or simulated cargo space and be tested in a stationary position where the height of the cooling equipment shall be representative of the intended installation requirements according to the instructions supplied to the purchaser. The power source of the cooling equipment shall operate at the rate that causes the maximum speed of the cooling compressor and the fan specified in the instructions. If the cooling equipment is intended to be powered by the driving engine of the vehicle the engine shall not be used during the test and the cooling equipment shall be connected to a suitable electrical power source. Removable tractor units shall be removed during the testCooling equipment installed in cargo-space refrigeration units which have a choice of different power sources shall be tested separately for each power source. The test result reported shall as a minimum reflect the mode of operation which leads to the maximum noise outputPeriod of observationThe period of observation shall at least be 15 seconds16. DOZERSBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Measurement surface/number of microphone positions/measuring distanceISO 6395:1988.Operating conditions during testMounting of equipmentCrawler dozers shall be tested on the test site corresponding to point 6.3.3 of ISO 6395:1988Test under loadISO 6395:1988, Annex BPeriod(s) of observation and consideration of different operating conditions, if anyISO 6395:1988, Annex B17. DRILL RIGSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadEN 791:1995, Annex APeriod of observationThe period of observation shall at least be 15 seconds18. DUMPERSBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Measurement surface/number of microphone positions/measuring distanceISO 6395: 1988Operating conditions during testTest under loadEquivalent ISO 6395:1998, Annex C, with the following amendment:C 4.3, second paragraph is replaced by:"The engine shall be operated at its maximum governed speed (high idle). The transmission control shall be set to neutral. Bring the bucket to the tipped position (emptying) up to about 75 % of its maximum movement and return it to its travelling position three times. This sequence of events is considered to be a single cycle for the stationary hydraulic mode.If no engine power is used to tip the bucket, the engine shall be operated at idling speed with the transmission in neutral. The measurement shall be performed without tipping the bucket, the period of observation shall be 15 seconds."Period(s) of observation/determination of resulting sound power level if more than one operating condition is usedISO 6395:1988, Annex C19. EQUIPMENT FOR LOADING AND UNLOADING TANKS OR SILOS ON TRUCKSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe equipment shall be tested with the truck in a stationary position. The engine driving the equipment shall operate at the speed that causes the maximum output of the equipment specified in the instructions supplied to the purchaserPeriod of observationThe period of observation shall at least be 15 seconds20. EXCAVATORSBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Measurement surface/number of microphone positions/measuring distanceISO 6395:1988.Operating conditions during testTest under loadISO 6395:1988, Annex APeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedISO 6395:1988, Annex A21. EXCAVATORS-LOADERSBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Measurement surface/number of microphone positions/measuring distanceISO 6395:1988Operating conditions during testTest under loadISO 6395:1988, Annex DPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedISO 6395:1988, Annex D22. GLASS RECYCLING CONTAINERSBasic noise emission standardEN ISO 3744:1995For the purpose of this noise test code the single-event sound pressure level Lpls as defined in EN ISO 3744:1995 point 3.2.2 is used in measuring the sound pressure level at the microphone positionsEnvironmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB in which case K2A shall be disregardedOperating conditions during testThe noise measurement shall be carried out during a complete cycle beginning with the empty container and completed when 120 bottles have been thrown into the containerThe glass bottles are defined as follows:- capacity: 75 cl- mass: 370 +- 30 g.The testing operator holds each bottle by its neck and with its bottom towards the filling aperture and then he pushes it gently inside through the filling aperture in the direction of the centre of the container, avoiding if possible the bottle hitting against the walls. Only one filling aperture is used for throwing the bottles and it is the one nearest to microphone position 12Period(s) of observation/determination of resulting sound power level if more than one operating condition is usedThe A-weighted single-event sound pressure level is preferably simultaneously measured at the six microphone positions for each bottle thrown into the containerThe A-weighted single-event sound power level averaged over the measurement surface is calculated according to EN ISO 3744: 1995, point 8.1The A-weighted single-event sound pressure level averaged over all 120 throwings of bottles is calculated as the logarithmic mean of the A-weighted single-event sound pressure levels averaged over the measurement surface23. GRADERSBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Measurement surface/number of microphone positions/measuring distanceISO 6395:1988Operating conditions during testTest under loadCorresponding to ISO 6395:1988, Annex BPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedISO 6395:1988, Annex B24. GRASS TRIMMERS/GRASS EDGE TRIMMERSSee No 2The trimmer shall be positioned by a suitable device in such a way that its cutting device is above the centre of the hemisphere. For grass trimmers, the centre of the cutting device shall be held at a distance of about 50 mm above the surface. In order to accommodate the cutting blades, grass edge trimmers should be positioned as close as possible to the test surface25. HEDGE TRIMMERSBasic noise emission standardEN ISO 3744:1995Test areaISO 11094:1991In case of dispute, measurements shall be carried out in the open air on the artificial surface (point 4.1.2 of ISO 11094:1991)Environmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined without the artificial surface and in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB, in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceISO 11094:1991Operating conditions during testMounting of equipmentThe hedge trimmer shall be held in the natural manner for normal use either by a person or by a suitable device in such a way that its cutting device is above the centre of the hemisphereTest under loadThe hedge clipper shall be operated at its nominal speed with the cutting device workingPeriod of observationThe period of observation shall at least be 15 seconds26. HIGH PRESSURE FLUSHERSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe high pressure flusher shall be tested in a stationary position. The engine and auxiliary units operate at the speed provided by the manufacturer for the operation of the working equipment; the high pressure pump(s) is (are) operating at its (their) maximum speed and operating pressure provided by the manufacturer. Using an adapted nozzle the pressure reduction valve shall be just on the point of reacting. The flow noise of the nozzle shall not have any influence on the results of the measurementsPeriod of observationThe period of observation shall at least be 30 seconds27. HIGH PRESSURE WATER JET MACHINESBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceParallelepiped/according to EN ISO 3744:1995 with measurement distance d = 1 mOperating conditions during testMounting of equipmentThe high pressure water jet machine shall be installed on the reflecting plane; skid-mounted machines shall be placed on a support 0,40 m high, unless otherwise required by the manufacturer's conditions of installationTest under loadThe high-pressure cleaning machine shall be brought to its steady-state within the range specified by the manufacturer. During testing the nozzle shall be coupled to the high-pressure cleaning machine that causes the highest pressure if used according to the manufacturer's instructionsPeriod of observationThe period of observation shall at least be 15 seconds28. HYDRAULIC HAMMERSBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceHemisphere/six microphone positions according to Part A, item 5/r = 10 mOperating conditions during testsMounting of the equipmentFor the test the hammer is attached to a carrier and a special test block structure shall be used. Figure 28.1 gives the characteristics of this structure and Figure 28.2 shows the position of the carrierCarrierThe carrier for the test hammer shall meet the requirements of the test hammer's technical specifications especially in weight range, hydraulic output power, supply oil flow and return line back pressureMountingMechanical mounting as well as connections (hoses, pipes ...) must correspond to specifications given in the hammer's technical data. All significant noise caused by pipes and various mechanical components needed for installation, ought to be eliminated. All component connections have to be well tightenedHammer stability and static hold forceThe hammer shall be firmly held down by the carrier in order to give the same stability as that existing under normal operating conditions. The hammer must be operated in an upright positionToolA blunt tool shall be used in the measurements. The length of the tool must meet the requirements given in Figure 28.1 (test block)Test under loadHydraulic input power and oil flowOperating conditions of the hydraulic hammer shall be appropriately adjusted, measured and reported along with the corresponding technical specification values. The hammer under test must be used in such way that 90 % or more of the maximum hydraulic input power and oil flow of the hammer can be reachedCare shall be taken that the total uncertainty of the measurement chains of ps and Q is kept within +- 5 %. This assures the hydraulic input power determination within +- 10 % accuracy. Assuming linear correlation between hydraulic input power and emitted sound power this would mean variation of less than +- 0,4 dB in the determination of the sound power levelAdjustable components having effect on the hammer powerPre-settings of all accumulators, pressure central valves and other possible adjustable components must meet the values given in technical data. If more than one fixed impact rate is optional, measurements have to be made using all settings. Minimum and maximum values are presentedQuantities to be measured>TABLE>Parameters to be evaluated from the measured operating parameters:PIN Hydraulic input power of the breaker PIN = ps ·QHydraulic supply line pressure measurement, ps- ps must be measured as close to the breaker IN-port as possible- ps shall be measured with a pressure gauge (minimum diameter: 100 mm; accuracy class +- 1,0 % FSO)Breaker inlet oil flow, Q- Q must be measured from the supply pressure line as close to the breaker IN-port as possible- Q must be measured with an electric flowmeter (accuracy class +- 2,5 % of the flow reading)Measuring point of the oil temperature, T- T must be measured from the oil tank of the carrier or from the hydraulic line connected to hammer. Measuring point shall be specified in the report- accuracy of the temperature reading must lie within +- 2 °C of the actual valuePeriod of observation/determination of resulting sound power levelThe period of observation shall be at least 15 secondsThe measurements are repeated three times, or more if necessary. The final result is calculated as the arithmetic mean of the two highest values that do not differ by more than 1dBFigure 28.1>PIC FILE= "L_2000162EN.004501.EPS">Figure 28.2>PIC FILE= "L_2000162EN.004601.EPS">Definitions>TABLE>If the quadratic shape of the test block structure is used, the maximum length dimension equals 0,89 x corresponding diameterThe empty space between the deck and the anvil can be filled with elastic foam rubber or other absorption material, density &lt; 220 kg/m329. HYDRAULIC POWER PACKSBasic noise emission standardEN ISO 3744:1995Operating conditions during testMounting of equipmentThe hydraulic power pack shall be installed on the reflecting plane; skid-mounted hydraulic power packs shall be placed on a support 0,40 m high, unless otherwise required by the manufacturer's conditions of installationTest under loadDuring testing, no tools shall be coupled to the hydraulic power packThe hydraulic power pack shall be brought to its steady state within the range specified by the manufacturer. It shall operate at its nominal speed and its nominal pressure. The nominal speed and pressure are those appearing in the instructions supplied to the purchaserPeriod of observationThe period of observation shall at least be 15 seconds30. JOINT CUTTERSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe joint cutter shall be equipped with the largest possible blade foreseen by the manufacturer in the instructions supplied to the purchaser. The engine shall operate at its maximum speed with the blade idlingPeriod of observationThe period of observation shall be at least 15 seconds31. LANDFILL COMPACTORSSee No 3732. LAWNMOWERSBasic noise emission standardEN ISO 3744:1995Test areaISO 11094:1991In case of dispute, measurements shall be carried out in the open air on the artificial surface (point 4.1.2 of ISO 11094:1991)Environmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined without the artificial surface and in accordance with Annex A to EN ISO 3744:1995 shall be &lt;= 2,0 dB, in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceISO 11094:1991Operating conditions during testMounting of equipmentIf the wheels of the lawnmower could cause a compression of the artificial surface of more than 1 cm, the wheels shall be placed on supports so that they are level with the artificial surface before compression. If the cutting device cannot be separated from the driving wheels of the lawnmower, the mower shall be tested on supports with the cutting device operating at its maximum speed laid down by the manufacturer. The supports shall be made in such a way that they do not influence the measurement resultsTest free of loadISO 11094:1991Period of observationISO 11094:199133. LAWN TRIMMERS/LAWN EDGE TRIMMERSSee No 32The trimmer shall be positioned by a suitable device in such a way that its cutting device is above the centre of the hemisphere. For lawn trimmers, the centre of the cutting device shall be held at a distance of about 50 mm above the surface. In order to accommodate the cutting blades, lawn edge trimmers should be positioned as close as possible to the test surface34. LEAF BLOWERSBasic noise emission standardEN ISO 3744:1995Test areaISO 11094:1991In case of dispute, measurements shall be carried out in the open air on the artificial surface (point 4.1.2 of ISO 11094: 1991)Environmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined without artificial surface and in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceISO 11094:1991Operating conditions during testMounting of equipmentThe leaf blower shall be positioned in the natural manner for normal use in such a way that the outlet of its blowing device is situated (50 +- 25 mm) above the centre of the hemisphere; if the leaf blower is hand-held it shall be held either by a person or by a suitable deviceTest under loadThe leaf blower shall be operated at its nominal speed and the nominal air flow stated by the manufacturerPeriod of observationThe period of observation shall at least be 15 secondsNote:If a leaf blower can be also used as a leaf collector it shall be tested in both configurations, in which case the higher value shall be used35. LEAF COLLECTORSBasic noise emission standardEN ISO 3744:1995Test areaISO 11094:1991In case of dispute, measurements shall be carried out in the open air on the artificial surface (point 4.1.2 of ISO 11094:1991)Environmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined without artificial surface and in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceISO 11094:1991Operating conditions during testMounting of equipmentThe leaf collector shall be positioned in the natural manner for normal use in such a way that the inlet of the collecting device is situated (50 +- 25) mm above the centre of the hemisphere; if the leaf collector is hand-held it shall be held either by a person or by a suitable deviceTest under loadThe leaf collector shall be operated at its nominal speed with the nominal air flow in the collectiong device stated by the manufacturerPeriod of observationThe period of observation shall be at least 15 secondsNote:If a leaf collector can be also used as a leaf blower it shall be tested in both configurations, in which case the higher value shall be used36. LIFT TRUCKSBasic noise emission standardEN ISO 3744:1995Operating conditions during testSafety requirements and the manufacturer's information shall be observedLifting conditionWith the truck stationary the load (non-sound absorbent material, e.g. steel or concrete; at least 70 % of the actual capacity stated in the manufacturer's instruction) shall be lifted, from the lowered position, at maximum speed to the standardised lift height applicable to that type of industrial truck in accordance with the relevant European Standard in the series "Safety of Industrial Trucks". If the actual maximum lift height is less, it may be used in individual measurements. The lift height shall be listed in the test reportDrive conditionDrive the truck, without load, at full acceleration from standstill over a distance of three times its length to reach line A-A (line connecting microphone positions 4 and 6), continue driving the truck at maximum acceleration to line B-B (line connecting microphone positions 2 and 8). When the rear of the truck has crossed line B-B, the accelerator may be releasedIf the truck has a multi-gear transmission, select the gear that ensures the highest possible speed over the measurement distancePeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedThe periods of observation are:- for lifting condition: the whole lift cycle;- for drive condition: the time period starting when the truck's centre crosses the line A-A and ends when its centre reaches the line B-BThe resulting sound power level for all types of lift trucks, however, is calculated by>REFERENCE TO A GRAPHIC>where subscript "a" indicates "lifting mode" and subscript "c" indicates "driving mode"37. LOADERSBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Measurement surface/number of microphone positions/measuring distanceISO 6395:1988Operating conditions during testMounting of equipmentCrawler loaders shall be tested on the test site corresponding to point 6.3.3 of ISO 6395:1988Test under loadISO 6395:1988, Annex CPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedISO 6395:1988, Annex C38. MOBILE CRANESBasic noise emission standardEN ISO 3744:1995Operating conditions during testMounting of equipmentIf the crane is equipped with outriggers, they shall be fully extended and the crane shall be levelled on its pads in mid position of possible support heightTest under loadThe mobile crane to be tested shall be presented in its standard version as described by the manufacturer. The engine power considered for determination noise limit is the nominal power of the engine used for crane motion. The crane shall be equipped with its maximum permitted counterweight mounted on the slewing structureBefore carrying out any measurement, the engine and the hydraulic system of the mobile crane shall be brought to their normal working temperature following the instruction of the manufacturer and all relevant safety-related procedures given in the instruction handbook shall be carried outIf the mobile crane is equipped with several engines, the engine used for the crane's function shall be run. The carrier engine shall be turned offIf the engine of the mobile crane is fitted with a ventilator, it shall run during the test. If the ventilator can be operated at several speeds, the test shall be carried out with the ventilator running at the highest speedThe mobile crane shall be measured under the following three ((a) to (c)) or four ((a) to (d)) conditions:For all working conditions the following shall apply:- engine speed at 3/4 of maximum speed specified for crane operation mode with a tolerance of +- 2 %- acceleration and deceleration at the maximum value without dangerous movements of the load or the hook block- motions at maximum possible speed as given in the instruction manual under the conditions given(a) HoistingThe mobile crane shall be loaded with a load which creates 50 % of the maximum rope force. The test consists of hoisting of the load and the immediately following lowering to the starting position. The length of the boom shall be chosen so that the full test lasts 15 to 20 seconds(b) SlewingWith the boom adjusted to an angle of 40 ° to 50 ° to the horizontal and without load the upper carriage shall be slewed 90 ° to the left immediately followed by slewing back to the starting position. The jib shall be at its minimum length. The observation period shall be the time needed to carry out the working cycle(c) DerrickingThe test starts with raising the short jib from the lowest working position immediately followed by the lowering of the jib to its original position. The movement shall be executed without load. The duration of the test shall be at least 20 seconds(d) Telescoping (if applicable)With the jib adjusted to an angle of 40 ° to 50 ° to the horizontal without load and the jib fully retracted, the telescoping cylinder for the first section only shall be extended together with the first section to its full length and immediately retracted together with the first sectionPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedThe resulting sound power level is calculated by:i) if telescoping is applicable>REFERENCE TO A GRAPHIC>ii) if telescoping is not applicable>REFERENCE TO A GRAPHIC>whereLWAa is the sound power level for the hoisting cycleLWAb is the sound power level for the slewing cycleLWAc is the sound power level for the derricking cycleLWAd is the sound power level for the telescoping cycle (if applicable)39. MOBILE WASTE CONTAINERSBasic noise emission standardEN ISO 3744:1995Test area- Reflecting surface of concrete or non-porous asphalt- Laboratory room which provides a free field over a reflecting planeEnvironmental correction K2AMeasurement in the open airK2A = 0Measurement indoorsThe value of the constant K2A, determined in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB, in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceHemisphere/six microphone positions according to Part A item 5/r = 3 mOperating conditions during testAll the measurements shall be carried out with an empty containerTest No 1: Free shutting down of the lid along the container bodyTo minimise his influence on the measurements, the operator shall stand at the back side of the container (hinge side). The lid shall be released by its middle, to prevent warping during its fallThe measurement is carried out during the following cycle, repeated 20 times:- initially, the lid is raised vertically- the lid is released forward, if possible without giving an impulse, with the operator at the back of the container, unmoving until the lid is shut- after complete shutting, the lid is raised to its initial positionNote:If necessary the operator can move temporarily to raise the lid.Test No 2: Complete opening of the lidTo minimise his influence on the measurements, the operator shall stand at the back side of the container (hinge side) for the four-wheel containers, or on the right side of the container (between microphone position 10 and microphone position 12) for the two-wheel containers. The lid shall be released by its middle or as near as possible to its middleTo prevent any moving of the container, wheels shall be locked during the test. For the two-wheel containers, and to prevent any bounce of the container, the operator can maintain it by placing his hand on the top rimThe measurement is carried out during the following cycle:- initially, the lid is opened horizontally- the lid is released without giving an impulse- after complete opening, and before a possible rebond, the lid is raised to its initial positionTest No 3: Rolling of the container over an artificial irregular trackFor this test, an artificial test track, simulating irregular ground is used. This test track consists of two parallel strips of steel mesh (6 m long and 400 mm wide), fastened in the reflecting plane approximately every 20 cm. The distance between the two strips is adapted according to the type of container, in order to allow the wheels to roll all over the whole length of the track. The mounting conditions shall ensure a flat surface. If necessary, the track is fastened on the ground with resilient material to avoid emission of parasitic noiseNote:Every strip can be composed of several 400 mm wide elements fitted togetherAn example of adequate track is given in Figures 39.1 and 39.2The operator is situated at the lid hinge sideThe measurement is carried out while the operator draws the container along the artificial track, with a constant speed of approximately 1 m/s, between points A and B (4,24 m distance - see Figure 39.3) when the wheel axle, for a 2-wheel container, or the first wheel axle for a 4-wheel container, reaches point A or point B. This procedure is repeated three times in each directionDuring the test, for a 2-wheel container, the angle between the container and the track shall be 45 °. For a 4-wheel container, the operator shall ensure an appropriate contact of all the wheels with the track.Period(s) of observation/determination of resulting sound power level if more than one operating condition is usedTest Nos 1 and 2: Free shutting down of the lid along the container body and complete opening of the lidIf possible, the measurements are carried out simultaneously at the six microphone positions. Otherwise, the sound levels measured at each microphone position will be classified in increasing order and the sound power levels are calculated by associating the values at each microphone position according to their rowThe A-weighted single-event sound pressure level is measured for each of the 20 shuttings and the 20 openings of the lid at each measurement point. The sound power levels LWAshutting and LWAopening are calculated from the quadratic mean of the five highest values among those obtainedTest No 3: Rolling the container over an artificial irregular trackThe period of observation T shall be equal to the duration necessary to cover the distance between point A and point B on the track.The sound power level LWArolling is equal to the mean of six values differing by less than 2 dB. If this criterion is not fulfilled with six measurements, the cycle is repeated as far as necessaryThe resulting sound power level is calculated by:>REFERENCE TO A GRAPHIC>Figure 39.1Drawing of the rolling track>PIC FILE= "L_2000162EN.005501.EPS">Figure 39.2Detail of construction and mounting of the rolling track>PIC FILE= "L_2000162EN.005601.EPS">Figure 39.3Measurement distance>PIC FILE= "L_2000162EN.005701.EPS">40. MOTOR HOESSee No 32The tool shall be disconnected during measurement41. PAVER-FINISHERSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under load>TABLE>Period of observationThe period of observation shall at least be 15 seconds42. PILING EQUIPMENTBasic noise emission standardEN ISO 3744:1995Test areaISO 6395:1988Operating conditions during testTest under loadThe piling equipment is installed at the top of a pile which has sufficient resistance in the ground to allow the equipment to work at a steady speed. In the case of impact hammers, the cap must be supplied with a new, wooden filling. The head of the pile is 0,50 m above the test areaPeriod of observationThe period of observation shall at least be 15 seconds43. PIPELAYERSSee No 044. PISTE CATERPILLARSSee No 045. POWER GENERATORSBasic noise emission standardEN ISO 3744:1995Environmental correction K2AMeasurement in the open airK2A = 0Measurement indoorsThe value of the constant K2A, determined without artificial surface and in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB, in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceHemisphere/6 microphone positions according to Part A item 5/according to Part A item 5. If l &gt; 2 m: a parallelepiped according to EN ISO 3744:1995 may be used with measuring distance d = 1 m.Operating conditions during testMounting of equipmentThe power generators shall be installed on the reflecting plane; skid-mounted power generators shall be placed on a support 0,40 m high, unless otherwise required by the manufacturer's conditions of installationTest under loadISO 8528-10:1998, point 9Period of observationThe period of observation shall at least be 15 seconds46. POWER SWEEPERSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe power sweeper shall be tested in a stationary position. The engine and auxiliary units operate at the speed provided by the manufacturer for the operation of the working equipment; the broom operates at its highest speed, it is not in contact with the ground; the suction system shall work at its maximum suction power with the distance between ground and mouth of the suction system not exceeding 25 mmPeriod of observationThe period of observation shall at least be 15 seconds47. REFUSE COLLECTION VEHICLESBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe refuse collection vehicle shall be tested in a stationary position for the following operating conditions.1. The engine is running at maximum speed provided by the manufacturer. The equipment shall not be running. This test is not carried out for vehicles with electrical supply only2. The compaction system is runningThe refuse collection vehicle and the hopper receiving the waste are emptyIf the engine speed is automatically accelerated when the compaction system is running, this value shall be measured. If the measured value is lower than the speed provided by the manufacturer by more than 5 % the test is carried out with the engine accelerated by the cab accelerator, to ensure the engine speed provided by the manufacturerIf the engine speed for the compaction system is not provided by the manufacturer or if the vehicle is not provided with an automatic accelerator, then the engine speed, issued by the cab accelerator shall be 1200 rpm3. The lifting device is running up and down, without load and without container. The engine speed is obtained and controlled as for the compaction system running (point 2)4. Material is falling into the refuse collection vehicleMaterials are emptied in bulk with the lifting device into the hopper (initially empty). A two-wheeled container with a 240 l capacity, complying with EN 840-1:1997 shall be used for this operation. If the lifting device is not able to pick up such a container, a container with a capacity close to 240 l shall be used. The material shall consist of 30 tubes of PVC, each with a 0,4 kg approximate mass and with the following dimensions:- length: 150 mm +- 0,5 mm- nominal external diameter: 90 mm + 0,3/- 0 mm- nominal depth: 6,7 mm + 0,9/- 0 mmPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedThe period of observation shall be:1. at least 15 seconds. The resulting sound power level shall be LWA12. at least three complete cycles, if the compaction system is running automatically. If the compaction system is not running automatically, but cycle by cycle, measurements are carried out at least during three cycles. The resulting sound power level (LWA2) shall be the root mean square value of the three (or more) measurements3. at least three continuous complete work-cycles, including the entirety of lifting device up and lifting device down. The resulting sound power level (LWA3) shall be the root mean square value of the three (or more) measurements4. at least three complete work-cycles, each including the falling of 30 tubes into the hopper. Each cycle shall not exceed 5 seconds. For these measurements LpAeq,T is replaced by LpA,1s. The resulting sound power level (LWA4) shall be the root mean square value of the three (or more) measurements.The resulting sound power level is calculated by:>REFERENCE TO A GRAPHIC>Note:In the case of a refuse collection vehicle only electrically supplied, the coefficient associated to LWA1 is assumed to be equal to 0.48. ROAD MILLING MACHINESBasic noise emission standardEN ISO 3744:1995Operating conditions during testMounting of equipmentThe longitudinal axis of the road milling machine shall be parallel to the y-axisTest under loadThe road milling machine shall be brought to its steady state within the range specified in the instructions supplied to the purchaser. The engine and all attachments shall be running at their respective rated speeds in the idling modePeriod of observationThe period of observation shall at least be 15 seconds49. SCARIFIERSBasic noise emission standardEN ISO 3744:1995Test areaISO 11094:1991In case of dispute, measurements shall be carried out in the open air on the artificial surface (Point 4.1.2 of ISO 11094:1991)Environmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined without artificial surface and in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB, in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceISO 11094:1991Operating conditions during testTest under loadThe scarifier shall be operated with the engine at its nominal speed and its working device idling (operating, but not ripping)Period of observationThe period of observation shall at least be 15 seconds50. SHREDDERS/CHIPPERSBasic noise emission standardEN ISO 3744:1995Test areaISO 11094:1991Environmental correction K2AMeasurement in the open airK2A = 0Measurements indoorsThe value of the constant K2A, determined without artificial surface and in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB, in which case K2A shall be disregarded.Measurement surface/number of microphone positions/measuring distanceISO 11094:1991Operating conditions during testTest under loadThe shredder/chipper shall be tested chipping one or more pieces of woodThe work-cycle consists of chipping a round piece of wood (dry pine or plywood) of at least 1,5 m length, that is sharpened at one end and has a diameter approximately equal to the maximum that the shredder/chipper is designed to accept specified in the instructions supplied to the purchaserPeriod of observation/determination of resulting sound power levelThe period of observation shall end when there is no more material in the chipping area, but it shall not exceed 20 seconds. If both operation conditions are possible, the higher sound power level has to be given51. SNOW REMOVING MACHINES WITH ROTATING TOOLSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe snow blower shall be tested in a stationary position. The snow blower shall, according to the manufacturer's recommendations, operate with the working equipment at its maximum speed and the engine at the corresponding speedPeriod of observationThe period of observation shall at least be 15 seconds52. SUCTION VEHICLESBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe suction vehicle shall be tested in a stationary position. The engine and auxiliary units operate at the speed provided by the manufacturer for the operation of the working equipment; the vacuum pump(s) is (are) operating at its (their) maximum speed provided by the manufacturer. The suction equipment is operated in such a way that the internal pressure is equal to atmospheric pressure (0 % vacuum). The flow noise of the suction nozzle shall not have any influence on the results of the measurementsPeriod of observationThe period of observation shall at least be 15 seconds53. TOWER CRANESBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceMeasurements at ground-levelHemisphere/6 microphone positions according to Part A paragraph 5/according to Part A paragraph 5.Measurements carried out at jib-heightWhere the lifting mechanism is located at the jib-height, the measurement surface shall be a sphere of 4 m radius, the centre of which shall coincide with the geometrical centre of the winchWhere the measurement is carried out with the lifting mechanism on the jib stay of the crane, the area of measurement surface is a sphere; S is equal to 200 m2The microphone positions shall be as follows (see figure 53.1):Four microphone positions on a horizontal plane passing through the geometric centre of the mechanism (H = h/2)with L = 2,80 mand d = 2,80 - l/2L = half-distance between two consecutive microphone positionsl = length of mechanism (along axis of jib)b = width of mechanismh = height of mechanismd = distance between microphone support and mechanism in direction of jibThe other two microphone positions shall be located at the points of intersection of the sphere and the vertical line passing through the geometric centre of the mechanismOperating conditions during testMounting of equipmentMeasurement of lifting mechanismThe lifting mechanism during the test shall be mounted in one of the following ways. The position shall be described in the test report(a) Lifting mechanism at ground levelThe mounted crane shall be placed on a flat reflecting surface of concrete or non-porous asphalt(b) Lifting mechanism on the jib stayThe lifting mechanism shall be at least 12 m above the ground(c) Lifting mechanism fixed to the groundThe lifting mechanism shall be fixed to a flat reflecting surface of concrete or non-porous asphaltMeasurement of the energy generatorWhere the energy generator is attached to the crane, whether or not it is linked to the lifting mechanism, the crane shall be mounted on a flat reflecting surface of concrete or non-porous asphaltWhere the lifting mechanism is situated on the jib stay, the noise measurement may be carried out with the mechanism either mounted on the jib stay or fixed to the groundWhere the energy source powering the crane is independent from it (electrical power generator or mains, or hydraulic or pneumatic power source), only the noise level of the mechanism winch shall be measuredWhere the energy generator is attached to the crane, the energy generator and the lifting mechanism shall be measured separately if they are not combined. Where these two devices are combined, the measurement shall refer to the whole assemblyDuring the test the lifting mechanism and the energy generator shall be installed and used in accordance with the manufacturer's instructionsTest free of loadThe energy generator incorporated in the crane shall operate at the full power rating indicated by the manufacturerThe lifting mechanism shall operate free of load, with its drum turning at the rotation speed corresponding to the maximum hook-displacement speed, in the raising and lowering modes. This speed shall be specified by the manufacturer. The greater of the two sound power levels (raising or lowering) shall be used for the results of the testTest under loadThe energy generator incorporated in the crane shall operate at the full power rating indicated by the manufacturer. The lifting mechanism shall operate with a cable tension at the drum corresponding to the maximum load (for the minimum radius) with the hook moving at the maximum speed. The load and speed figures shall be specified by the manufacturer. The speed shall be checked during the testPeriod(s) of observation/determination of resulting sound power level if more than one operating condition is usedFor the measurement of the sound pressure level of the lifting mechanism, the measuring period shall be (tr+ tf ) seconds:tr being the period in seconds prior to activation of the brake, with the lifting mechanism operating in the manner specified above. For the purpose of the test tr = 3 secondstf being the period in seconds between the moment when the brake is activated and that when the hook comes to a complete standstillIf an integrator is used, the integration period shall be equal to (tr + tf) secondsThe root mean square value at a microphone position i shall be given by:>REFERENCE TO A GRAPHIC>Lri being the sound pressure level at microphone position i during period trLfi being the sound pressure level at microphone position i during breaking period tfFigure 53.1Arrangement of microphone positions where the lifting mechanism is located on the jib stay>PIC FILE= "L_2000162EN.006601.EPS">54. TRENCHERSSee No 055. TRUCK MIXERSBasic noise emission standardEN ISO 3744:1995Operating conditions during testTest under loadThe truck mixer shall be tested in a stationary position. The drum is filled with concrete of medium consistency (propagation measure 42 to 47 cm) complying to the rated capacity. The engine driving the drum shall operate at the speed that causes the maximum speed of the drum specified in the instructions supplied to the purchaserPeriod of observationThe period of observation shall at least be 15 seconds56. WATER PUMP UNITSBasic noise emission standardEN ISO 3744:1995Measurement surface/number of microphone positions/measuring distanceParallelepiped/according to EN ISO 3744:1995 with measurement distance d = 1 mOperating conditions during testMounting of equipmentThe water pump unit shall be installed on the reflecting plane; skid-mounted water pump units shall be placed on a support 0,40 m high, unless otherwise required by the manufacturer's conditions of installationTest under loadThe engine must operate at the point of best efficiency given in the manufacturer's instructionsPeriod of observationThe period of observation shall at least be 15 seconds57. WELDING GENERATORSBasic noise emission standardEN ISO 3744:1995Environmental correction K2AMeasurement in the open airK2A = 0Measurement indoorsThe value of the constant K2A, determined in accordance with Annex A to EN ISO 3744:1995, shall be &lt;= 2,0 dB, in which case K2A shall be disregardedMeasurement surface/number of microphone positions/measuring distanceHemisphere/6 microphone positions according to Part A item 5/according to Part A item 5If l &gt; 2 m: a parallelepiped according to EN ISO 3744:1995 may be used with measuring distance d = 1 mOperating conditions during testMounting of equipmentThe welding generators shall be installed on the reflecting plane; skid-mounted welding generators shall be placed on a support 0,40 m high, unless otherwise required by the manufacturer's conditions of installationTest under loadISO 8528-10:1998, point 9Period of observationThe period of observation shall at least be 15 secondsANNEX IVMODELS OF THE CE MARKING OF CONFORMITY AND OF THE INDICATION OF THE GUARANTEED SOUND POWER LEVELThe CE conformity marking must consist of the initials "CE" taking the following form:>PIC FILE= "L_2000162EN.006902.EPS">If the CE marking is reduced or enlarged according to the size of the equipment the proportions given in the above drawing must be respected. The various components of the CE marking must have substantially the same vertical dimension which may not be less than 5 mm.The indication of the guaranteed sound power level must consist of the single-number of the guaranteed sound power in dB, the sign LWA and a pictogram taking the following form:>PIC FILE= "L_2000162EN.006903.EPS">If the indication is reduced or enlarged according to the size of the equipment the proportions given in the above drawing must be respected. However, the vertical dimension of the indication should, if possible, not be less than 40 mm.ANNEX VINTERNAL CONTROL OF PRODUCTION1. This Annex describes the procedure whereby the manufacturer, or his authorised representative established within the Community, who carries out the obligations laid down in point 2, ensures and declares that the equipment concerned satisfies the requirements of this Directive. The manufacturer, or his authorised representative established in the Community, must affix the CE marking of conformity and the indication of the guaranteed sound power level as required in Article 11 to each piece of equipment and draw up a written EC declaration of conformity as required in Article 8.2. The manufacturer, or his authorised representative established in the Community, must draw up the technical documentation described in point 3 and he must keep it for a period ending at least 10 years after the last product has been manufactured at the disposal of the relevant national authorities for inspection purposes. The manufacturer, or his authorised representative established in the Community, may entrust another person to keep the technical documentation. In this case he has to include the name and address of this person in the EC declaration of conformity.3. The technical documentation must enable the conformity of the equipment with the requirements of this Directive to be assessed. It must contain at least the following information:- name and address of the manufacturer or his authorised representative established in the Community- a description of the equipment- make- trade name- type, series and numbers- the technical data relevant for the identification of the equipment and the assessment of its noise emission, including, if appropriate, schematic drawings and any description and explanation necessary for their understanding- the reference to this Directive- the technical report of noise measurements carried out in accordance with the provisions of this Directive- the technical instruments applied and the results of the evaluation of the uncertainties due to production variation and their relation to the guaranteed sound power level.4. The manufacturer must take all measures necessary in order that the manufacturing process ensures continuing compliance of the manufactured equipment with the technical documentation referred to in points 2 and 3 and with the requirements of this Directive.ANNEX VIINTERNAL CONTROL OF PRODUCTION WITH ASSESSMENT OF TECHNICAL DOCUMENTATION AND PERIODICAL CHECKING1. This Annex describes the procedure whereby the manufacturer, or his authorised representative established in the Community, who carries out the obligations laid down in points 2, 5 and 6 ensures and declares that the equipment concerned satisfies the requirements of this Directive. The manufacturer, or his authorised representative established in the Community, must affix the CE marking of conformity and the indication of the guaranteed sound power level as required in Article 11 to each piece of equipment and draw up a written EC declaration of conformity as required in Article 8.2. The manufacturer, or his authorised representative established in the Community, must draw up the technical documentation described in point 3 and he must keep it for a period ending at least 10 years after the last product has been manufactured at the disposal of the relevant national authorities for inspection purposes. The manufacturer, or his authorised representative established in the Community, may entrust another person to keep the technical documentation. In this case he has to include the name and address of this person in the EC declaration of conformity.3. The technical documentation must enable the conformity of the equipment with the requirements of this Directive to be assessed. It must contain at least the following information:- name and address of the manufacturer or his authorised representative established in the Community- a description of the equipment- make- trade name- type, series and numbers- the technical data relevant for the identification of the equipment and the assessment of its noise emission, including, if appropriate, schematic drawings and any description and explanation necessary for their understanding- the reference to this Directive- the technical report of noise measurements carried out in accordance with the provisions of this Directive- the technical instruments applied and the results of the evaluation of the uncertainties due to production variation and their relation to the guaranteed sound power level.4. The manufacturer must take all measures necessary in order that the manufacturing process ensures compliance of the manufactured equipment with the technical documentation referred to in points 2 and 3 and with the requirements of this Directive.5. Evaluation by the notified body prior to placing on the marketThe manufacturer, or his authorised representative established in the Community, shall present a copy of his technical documentation to a notified body of his choice before the first item of equipment is placed on the market or put into service.If there are doubts about the plausibility of the technical documentation, the notified body shall inform accordingly the manufacturer or his authorised representative established in the Community, and, if need be, carry out, or have carried out modifications to the technical documentation, or possibly, tests deemed necessary.After the notified body has issued a report confirming that the technical documentation satisfies the provisions of this Directive, the manufacturer or his authorised representative established within the Community may affix the CE marking to the equipment and issue an EC declaration of conformity in accordance with Articles 11 and 8, for which he will bear complete responsibility.6. Evaluation by the notified body during productionThe manufacturer, or his authorised representative established in the Community, shall further involve the notified body in the production phase according to one of the following procedures to be chosen by the manufacturer or his authorised representative established within the Community:- the notified body shall carry out periodical checks in order to verify continuing compliance of the manufactured equipment with the technical documentation and with the requirements of this Directive; in particular the notified body shall concentrate on:- the correct and complete marking of the equipment according to Article 11,- issuing of the EC declaration of conformity according to Article 8,- the technical instruments applied and the results of the evaluation of the uncertainties due to production variation and their relation to the guaranteed sound power level,The manufacturer, or his authorised representative established in the Community, shall give the notified body free access to all the internal documentation supporting these procedures, the actual results of the internal audits and the corrective actions which have been taken, if any.Only if the above checks give unsatisfactory results shall the notified body carry out noise tests, which, on its own judgement and experience, may be simplified or completely carried out according to the provisions laid down in Annex III for the relevant type of equipment,- the notified body shall carry out or have carried out product checks at random intervals. An adequate sample of the final equipment, chosen by the notified body, must be examined and appropriate noise tests as set out in Annex III, or equivalent tests, must be carried out to check the conformity of the product with the relevant requirements of the Directive. The product checking must include the following aspects:- the correct and complete marking of the equipment according to Article 11,- issuing of the EC declaration of conformity according to Article 8.In both procedures, the frequency of the checks shall be defined by the notified body according to the results of previous evaluations, the need to monitor corrective actions and further guidance for the frequency of the checks that may be given by the yearly production and the general reliability of the manufacturer to maintain the guaranteed values; however a check shall be carried out at least once every three years.If there are doubts about the plausibility of the technical documentation or the adherence during production, the notified body shall inform accordingly the manufacturer, or his authorised representative established in the Community.In those cases where equipment checked does not conform to the provisions of this Directive, the notified body must inform the notifying Member State.ANNEX VIIUNIT VERIFICATION1. This Annex describes the procedure whereby the manufacturer, or his authorised representative established in the Community, ensures and declares that the equipment which has been issued with the certificate referred to in point 4 conforms to the requirements of this Directive. The manufacturer, or his authorised representative established in the Community, must affix the CE marking supplemented by the information as required in Article 11 to the equipment and draw up the EC declaration of conformity referred to in Article 8.2. The application for a unit verification must be lodged by the manufacturer or his authorised representative established in the Community with a notified body chosen by him.This application must include:- the name and address of the manufacturer and, if the application is lodged by the authorised representative, his name and address in addition- a written declaration that the same application has not been lodged with any other notified body- a technical documentation conforming to the requirements set below:- a description of the equipment- trade name- type, series and numbers- the technical data relevant for the identification of the equipment and the assessment of its noise emission, including, if appropriate, schematic drawings and any description and explanation necessary for their understanding- the reference to this Directive.3. The notified body must:- examine whether the equipment has been manufactured in conformity with the technical documentation- agree with the applicant the location where, in accordance with this Directive, the noise tests will be carried out- in accordance with this Directive, carry out or have carried out the necessary noise tests.4. Where the equipment meets the provisions of this Directive, the notified body must issue a certificate of conformity to the applicant as described in Annex X.If the notified body refuses to issue a certificate of conformity, it must state the detailed grounds for the refusal.5. The manufacturer, or his authorised representative established in the Community, must keep with the technical documentation copies of the certificate of conformity for a period of 10 years from the date on which the equipment is placed on the market.ANNEX VIIIFULL QUALITY ASSURANCE1. This Annex describes the procedure whereby the manufacturer who satisfies the obligations of point 2 ensures and declares that the equipment concerned satisfies the requirements of this Directive. The manufacturer, or his authorised representative established in the Community, must affix the CE marking supplemented by the information as required in Article 11 to each product and draw up the written EC declaration of conformity referred to in Article 8.2. The manufacturer must operate an approved quality assurance system for design, manufacture and final product inspection and testing as specified in point 3 and shall be subject to surveillance as specified in point 4.3. Quality assurance system3.1. The manufacturer must lodge an application for assessment of his quality assurance system with a notified body of his choice.The application must include:- all relevant information for the product category envisaged, including technical documentation of all equipment already in phase of design or production that must contain at least the following information:- name and address of the manufacturer or his authorised representative established in the Community- a description of the equipment- make- trade name- type, series and numbers- the technical data relevant for the identification of the equipment and the assessment of its noise emission, including, if appropriate, schematic drawings and any description and explanation necessary for their understanding- the reference to this Directive- the technical report of noise measurements carried out in accordance with the provisions of this Directive- the technical instruments applied and the results of the evaluation of the uncertainties due to production variation and their relation to the guaranteed sound power level- a copy of the EC declaration of conformity- the documentation concerning the quality assurance system.3.2. The quality assurance system must ensure compliance of the product with the requirements of the Directives that apply to it.All the elements, requirements and provisions adopted by the manufacturer shall be documented in a systematic and orderly manner in the form of written policies, procedures and instructions. The quality assurance system documentation must permit a common understanding of the quality policies and procedures such as quality programmes, plans, manuals and records.3.3. It must contain in particular an adequate description of:- the quality objectives and the organisational structure, responsibilities and powers of the management with regard to design and product quality- the technical documentation to be drawn up for each product, containing at least the information indicated in point 3.1 for the technical documentations mentioned there- the design control and design verification techniques, processes and systematic actions that will be used when designing the products pertaining to the equipment category covered- the corresponding manufacturing, quality control and quality assurance techniques, processes and systematic actions that will be used- the examinations and test that will be carried out before, during and after manufacture, and the frequency with which they will be carried out- the quality records, such as inspection reports and test data, calibration data, qualification reports of the personnel concerned, etc.- the means to monitor the achievement of the required design and product quality and the effective operation of the quality assurance system.The notified body must assess the quality assurance system to determine whether it satisfies the requirements referred to in point 3.2. It shall presume conformity with these requirements in respect of quality assurance systems that implement EN ISO 9001.The auditing team must have at least one member with experience as an assessor in the equipment technology concerned. The assessment procedure must include an assessment visit to the manufacturer's premises.The decision must be notified to the manufacturer. The notification must contain the conclusion of the examination and the reasoned assessment decision.3.4. The manufacturer must undertake to fulfil the obligations arising out of the quality assurance system as approved and to maintain it in an adequate and efficient manner.The manufacturer or his authorised representative established within the Community shall keep the notified body that has approved the quality assurance system informed of any intended updating of the quality assurance system.The notified body must evaluate the modifications proposed and decide whether the modified quality assurance system will still satisfy the requirements referred to in point 3.2 or whether a reassessment is required.It must notify its decision to the manufacturer. The notification must contain the conclusions of the examination and the reasoned assessment decision.4. Surveillance under the responsibility of the notified body4.1. The purpose of surveillance is to make sure that the manufacturer duly fulfils the obligations arising out of the approved quality assurance system.4.2. The manufacturer must allow the notified body entrance for inspection purposes to the locations of design, manufacture, inspection and testing, and storage and must provide it with all necessary information, in particular:- the quality assurance system documentation- the quality records as foreseen by the design part of the quality assurance system, such as results of analyses, calculations, tests, etc.- the quality records as foreseen by the manufacturing part of the quality assurance system, such as inspection reports and test data, calibration data, qualification reports of the personnel concerned, etc.4.3. The notified body shall periodically carry out audits to make sure that the manufacturer maintains and applies the quality assurance system and must provide an audit report to the manufacturer.4.4. Additionally the notified body may pay unexpected visits to the manufacturer. During such visits the notified body may carry out, or cause to be carried out, tests to verify that the quality assurance system is functioning correctly, if necessary. The notified body must provide the manufacturer with a visit report and, if a test has taken place, with a test report.5. The manufacturer must, for a period ending at least 10 years after the last equipment has been manufactured, keep at the disposal of the national authorities:- the documentation referred to in the second indent of point 3.1 of this Annex- the updating referred to in the second paragraph of point 3.4- the decisions and reports from the notified body which are referred to in the final paragraph of point 3.4, points 4.3 and 4.4.6. Each notified body must give the other notified bodies the relevant information concerning the quality assurance system approvals issued and withdrawn.ANNEX IXMINIMUM CRITERIA TO BE TAKEN INTO ACCOUNT BY MEMBER STATES FOR THE NOTIFICATION OF BODIES1. The body, its director and its staff responsible for carrying out verification operations may be neither the designer, builder, supplier or installer of the equipment nor the authorised representative of any of those parties. They may become involved neither directly nor as authorised representatives in the design, construction, marketing or maintenance of such equipment nor represent the parties engaged in these activities. This does not preclude the possibility of exchange of technical information between the manufacturer and the body.2. The body and its staff must carry out the assessments and verifications with the highest degree of professional integrity and technical competence and must be free from all pressures and inducements, particularly financial, which might influence their judgement or the results of their work, especially from persons or groups of persons with an interest in the results of verification.3. The body must have at its disposal the necessary staff and possess the necessary facilities to enable it to perform properly the technical and administrative tasks connected with inspection and surveillance operations; it must also have access to the equipment required for any special verification.4. The staff responsible for inspection must have;- sound technical and professional training- satisfactory knowledge of the requirements for the assessment of technical documentation- satisfactory knowledge of the requirements for the tests they carry out and adequate practical experience of such tests- the ability to draw up the certificates, records and reports required to authenticate the performance of the tests.5. The impartiality of inspection staff must be guaranteed. Their remuneration must not depend on the number of tests carried out or the results of such tests.6. The body must take out liability insurance unless its liability is assumed by the State in accordance with national law, or the Member State itself is directly responsible for the tests.7. The staff of the body must observe professional secrecy with regard to all information gained in carrying out its tests (except vis-Ã -vis the competent administrative authorities of the State in which its activities are carried out) under this Directive or any provisions of national law giving effect to it.ANNEX XUNIT VERIFICATIONMODEL OF CONFORMITY CERTIFICATE>PIC FILE= "L_2000162EN.007802.EPS">